

Exhibit 10.27


Chiharu Sekino, SBN #306589 Email: csekino@sfmslaw.com
SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
1230 Columbia Street, Suite 1140 San Diego, California 92101 Telephone: (619)
235-2416
Facsimile: (866) 300-7367


Beth E. Terrell, SBN #178181 Email: bterrell@terrellmarshall.com
Jennifer Rust Murray, Admitted Pro Hac Vice Email: jmurray@terrellmarshall.com
Elizabeth A. Adams, SBN #290029
Email: eadams@terrellmarshall.com TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300
Seattle, Washington 98103
Telephone: (206) 816-6603
Facsimile: (206) 319-5450


[Additional Counsel Appear on Signature Page]


Attorneys for Plaintiffs and the Proposed Class


UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA OAKLAND DIVISION
ABANTE ROOTER AND PLUMBING,
INC., MARK HANKINS, and PHILIP J.
CHARVAT, individually and on behalf of all others similarly situated,
 


NO. 4:15-cv-06314-YGR
CLASS ACTION SETTLEMENT AGREEMENT
Plaintiffs,
 
 
 
 
JURY TRIAL DEMAND
v.
 
 
 
 
Complaint Filed: December 30, 2015
ALARM.COM INCORPORATED, and ALARM.COM HOLDINGS, INC.,
 
Honorable Yvonne Gonzalez Rogers
 
 
 
Defendants.
 
DATE:
 
 
TIME:
 
 
LOCATION: Oakland Courthouse
                      Courtroom 1 - 4th Floor






--------------------------------------------------------------------------------





CLASS ACTION SETTLEMENT AGREEMENT
This class action settlement agreement (“Agreement” or “Settlement Agreement”)
is entered as of October 23, 2018, between Abante Rooter and Plumbing, Inc.,
Mark Hankins, and Philip J. Charvat (“Plaintiffs”), individually and on behalf
of the Settlement Class defined below, and Alarm.com Incorporated and Alarm.com
Holdings (“Alarm.com”). Plaintiffs and Alarm.com are collectively referred to as
the “Parties.”


RECITALS
A.    On December 30, 2015, Plaintiffs filed a class action complaint against
Alarm.com, alleging Alarm.com was liable for telemarketing calls made on its
behalf by certain of its dealers in violation of the Telephone Consumer
Protection Act, 47 U.S.C. §§ 227 (the “TCPA”). (Dkt. 1)
B.    On February 26, 2016, Alarm.com filed its Answer and Affirmative Defenses,
denying all liability and asserting various defenses. (Dkt. 35.)
C.    The Parties then engaged in class, merits, and expert discovery.
Plaintiffs propounded interrogatories and document requests and took thirteen
depositions, including Fed.
R.    Civ. P. 30(b)(6) depositions, expert depositions, and depositions of
Alarm.com dealer Alliance Security, Inc. Defendants propounded written discovery
to, and deposed, all three Plaintiffs.
D.    Plaintiffs filed their motion for class certification on March 7, 2017,
which the Court granted. (Dkt. 126.) The parties engaged in additional fact and
expert discovery aimed at identifying the class. Notice was sent to the class
and sixteen class members opted out. (Dkt. 187.)





--------------------------------------------------------------------------------





E.    Defendants filed a motion for summary judgment on May 1, 2018. (Dkt. 195.)
Plaintiffs responded to Defendants’ motion and filed their own cross-motion for
summary judgment. The Court denied both parties’ motions on August 3, 2018.
(Dkt. 242.)


F.
On December 7, 2016, the Parties participated in a full-day mediation with Hon.

James F. Holderman (Ret.) of JAMS Chicago. On November 9, 2017 the Parties
participated in a second mediation, this time with Hon. Morton Denlow (Ret.)
also of JAMS Chicago. Again, the case did not settle. After the Court denied the
parties’ cross-motions for summary judgment, the parties engaged in further
settlement discussions while they actively prepared for trial.
G.    Alarm.com has at all times denied and continues to deny any wrongdoing and
has denied and continues to deny that it violated the TCPA or is liable for
others’ purported violations of the TCPA, including those of any of its
authorized dealers or such dealers’ sub- dealers or lead generators, or
committed any other wrongful act or violation of law.
H.    Plaintiffs’ counsel have conducted an extensive investigation of the facts
and law underlying the claims asserted in the litigation, including through
formal discovery and consultation with their own experts. Plaintiffs’ theories
and evidence have been tested at class certification, summary judgment, and as
they prepared for trial, which was scheduled to commence on October 9, 2018.
Based on their evaluation, in consideration of all the circumstances and after
serious arms’ length settlement negotiations, Plaintiffs and their counsel
believe that the terms and conditions of this Agreement are fair, reasonable,
and adequate for the Settlement Class, and that it is in the best interests of
the Settlement Class to settle the Released Claims pursuant to the terms and
provisions of this Agreement.
I.    The Parties agree that the Settlement was reached in good faith, following
arms’ length bargaining.





--------------------------------------------------------------------------------





NOW, THEREFORE, the Parties, along with their counsel, in consideration of the
benefits flowing from the Settlement Agreement set forth herein, agree to the
Settlement, subject to Court approval, upon the following terms and conditions.


AGREEMENT


1.
DEFINITIONS



As used in this Settlement Agreement, the following terms have the meanings
specified


below:
1.1    “Claim Form” means the form that Settlement Class Members may fill out
and submit by U.S. Mail or online in substantially the form(s) as those attached
hereto as Exhibit 1,
which includes (a) the Claim Form attached to the Postcard Notice, (b) a
downloadable Claim Form available on the Settlement Website, and (c) the
electronically-fillable Claim Form Settlement Class Members may submit through
the Settlement Website.
1.2    “Claim Period” begins the date Publication Notice is first made and
Online Media Notice begins, which shall also be the date the Postcard Notice and
Email Notice is sent and ends sixty days later.
1.3
“Class Counsel” means:



Brian Glasser
John W. Barrett
BAILEY & GLASSER LLP
209 Capitol St.
Charleston, WV 25301




Beth E. Terrell
Jennifer Rust Murray
TERRELL MARSHALL LAW GROUP PLLC
936 N 34th Street, Suite 300
Seattle, WA 98103







--------------------------------------------------------------------------------





Edward A. Broderick
Anthony I. Paronich
BRODERICK & PARONICH, P.C.
99 High St., Suite 304
Boston, MA 02110


Matthew P. McCue
THE LAW OFFICE OF MATTHEW P. MCCUE
1 South Avenue, Suite 3
Natick, MA 01760


1.4    “Class Representatives” means Philip J. Charvat, Abante Rooter and
Plumbing Inc., and Mark Hankins.
1.5    “Complaint” means the class action complaint filed in this action on
December 30, 2015, Dkt. 1.
1.6    “Court” means the United States District Court for the Northern District
of California.
1.7    “Effective Date” means the date five business days following the later of
the following events: (i) the date upon which the time expires for filing a
notice of appeal of the Court’s Final Approval Order and Judgment; or (ii) if
there is an appeal or appeals of the Final Approval Order and Judgment, and the
appellate court enters an order either dismissing the appeal(s) or affirming the
Final Approval Order and Judgment without material modification, the date upon
which the time expires for seeking review of that order.
1.8    “Email Notice” means the notice that is to be emailed to each Settlement
Class Member, and whose name and email address can be located from records
obtained during this litigation, in substantially the form of Exhibit 2 hereto,
as provided in Section 4.2(b). Email Notice also will include a reminder notice
that will be sent no later than thirty days before the





--------------------------------------------------------------------------------





expiration of the Claim Period to all Settlement Class members for whom a valid
email is available and who have not submitted a claim.
1.9    “Fee Award” means the total amount of attorneys’ fees and reimbursement
of expenses awarded by the Court to Class Counsel.
1.10    “Final Approval Hearing” means the hearing before the Court where the
Parties will request that the Court enter the Final Approval Order and Judgment,
approve the Settlement Agreement, and approve the Fee Award and the Service
Awards to the Class Representatives.
1.11    “Final Approval Order and Judgment” means a document substantially in
the form of Exhibit 3, or in such form as may be ordered by the Court, to be
entered by the Court
following the Final Approval Hearing.
1.12    “Service Award” means any amount the Court awards to Plaintiffs to
recognize their efforts and risks in prosecuting this litigation on behalf of
the Settlement Class.
1.13    “Long Form Notice” means the notice of this Settlement Agreement and
Final Approval Hearing, which is to be provided to the Settlement Class in
accordance with this Agreement and substantially in the form of Exhibit 4, or in
such form as may be ordered by the
Court.


1.14
“Alarm.com’s Counsel” means:



Martin W. Jaszczuk
Daniel I. Schlessinger
Margaret M. Schuchardt
Seth H. Corthell
JASZCZUK P.C.
311 South Wacker Drive, Suite 3200
Chicago, Illinois 60606







--------------------------------------------------------------------------------





Craig S. Primis, P.C.
Judson D. Brown, P.C.
KIRKLAND & ELLIS LLP
655 Fifteenth Street, N.W. Washington, D.C. 20005


Kasey C. Townsend
Susan J. Welde
MURCHISON & CUMMING, LLP
275 Battery Street, Suite 850 San Francisco, California 94111


1.15    “Alliance” means Alliance Security, Inc. or any of Alliance Security,
Inc.’s sub- dealers, independent business operators, vendors, lead generators,
or agents.
1.16    “Notice Deadline” means the deadline for the Settlement Administrator to
commence notice by mailing the Postcard Notice, sending Email Notice, beginning
Online Media Notice, and publishing the Publication Notice pursuant to the
Notice Plan. The Notice Deadline will be no later than sixty business days
following entry of the Preliminary Approval Order.
1.17    “Notice Plan” means the plan for disseminating notice to members of the
Settlement Class of the Settlement Agreement and of the Final Approval Hearing,
as developed by the Settlement Administrator and approved by the Parties and set
forth in greater detail in Section 4 herein.
1.18    “Objection/Exclusion Deadline” means the date by which (1) a written
objection to this Settlement Agreement, or (2) a written request for exclusion,
must be postmarked. The Objection/Exclusion Deadline is sixty days after the
Publication Notice is posted, Online Media Notice begins, and the Postcard
Notice and Email Notice are sent.







--------------------------------------------------------------------------------





1.19    “Online Media Notice” means the notice given by the placement of
advertisements on various Internet and social media sites as provided for in
Section 4.2(d) below and in substantially the form as that attached as Exhibit
5.
1.20    “Postcard Notice” means the notice with tear-off claim form that is to
be mailed to each Settlement Class Member whose name and address can be located
and for whom an email address was not located or whose email was returned
undeliverable, in substantially the form of Exhibit 1(a), or in such form as may
be ordered by the Court.
1.21    “Preliminary Approval Order” means the document substantially in the
form of Exhibit 6 or such other order as may be entered by the Court for
purposes of preliminarily
approving the Settlement Agreement and certifying the Settlement Class solely
for settlement purposes.
1.22    “Publication Notice” means the notice that will be published in print
publications as set forth in Section 4 herein and in substantially the form
attached hereto as Exhibit 7, or in such form as may be ordered by the Court.
1.23    “Released Claims” means any and all claims, causes of action, suits,
obligations, debts, demands, agreements, promises, liabilities, damages, losses,
controversies, costs, expenses, and attorneys’ fees of any nature whatsoever,
against any Released Party, whether based on any federal law, state law, common
law, territorial law, foreign law, contract, rule, statute, regulation, or
equity, whether known or unknown, suspected, or unsuspected, asserted or
unasserted, foreseen or unforeseen, actual or contingent, liquidated or
unliquidated, punitive or compensatory, as of the date of the Final Approval
Order, that arise out of or relate in any way to telemarketing calls received on
or after December 30, 2011 through the date of Final Approval Order placed by
Alliance either promoting Alarm.com’s goods or services or that could have





--------------------------------------------------------------------------------





resulted in the installation of a security system that could use or include any
Alarm.com product or service: (a) to a cellular telephone number through the use
of an automatic telephone dialing system or an artificial or pre-recorded voice,
(b) to a residential telephone number using an artificial or pre-recorded voice,
or (c) to a cellular or residential number registered on the national Do Not
Call Registry and who received more than one such call within any twelve- month
period.
1.24    “Released Parties” means Alarm.com, Inc. and Alarm.com Holdings, Inc.
and each of their parents, subsidiaries, predecessors, successors, assigns,
officers, directors, shareholders, employees, insurers, and attorneys.
1.25
“Settlement” means the compromise and settlement described in this Agreement.

1.26    “Settlement Administration Expenses” means the expenses incurred by the
Settlement Administrator in providing notice pursuant to the Notice Plan
approved by the Court, processing claims, and mailing checks for Settlement
Class Members. Settlement Administration Expenses shall be paid from the
Settlement Fund.
1.27    “Settlement Administrator” means KCC, the independent company that the
parties have selected to notify the Settlement Class of the Settlement as
described in Section 4 of this Agreement and administer the Settlement.
1.28    “Settlement Class” means all persons who, from December 30, 2011 through
the date of Final Approval, received a telemarketing call made by Alliance
either promoting Alarm.com’s goods or services or that could have resulted in
the installation of a security system that could use or include any Alarm.com
product or service: (a) to a cellular telephone number through the use of an
automatic telephone dialing system or an artificial or pre-recorded voice,
(b) to a residential telephone number using an artificial or pre-recorded voice,
or (c) to a cellular





--------------------------------------------------------------------------------





or residential number registered on the national Do Not Call Registry and who
received more than one such call within any twelve-month period. Persons who:
(1) provided their telephone numbers to Alarm.com prior to receiving calls from
Alliance or (2) previously excluded themselves from the Class are not Settlement
Class Members.
1.29    “Settlement Class Member” means any person who is included within the
definition of the Settlement Class and who has not submitted a valid request for
exclusion.
1.30    “Settlement Class Recovery” means the amount of the Settlement Fund
available for distribution to the Settlement Class Member claimants, after
payment of Settlement Administration Expenses, the Fee Award to Class Counsel
(together with litigation expenses) and any approved Service Award to the Class
Representatives.
1.31    “Settlement Fund” means the amount of $28,000,000 that Alarm.com has
agreed to pay pursuant to the terms of this Settlement Agreement, as set forth
in Section 2.1.
1.32    “Settlement Website” means the website to be created by the Settlement
Administrator containing full details and information about the Settlement,
including this Agreement, the Complaint, the Answer, the Preliminary Approval
Order, Class Counsel’s fee petition, a printable Claim Form, and the Long Form
Notice.


2.
SETTLEMENT RELIEF

2.1    Settlement Fund. Alarm.com agrees to pay into a Settlement Fund to be
created and maintained by the Settlement Administrator, the amount of
$28,000,000 in total and complete satisfaction of all obligations under this
Agreement. The Settlement Fund will be used to pay the claims of all Settlement
Class Members under this Agreement, Settlement Administration Expenses, any
Service Awards to the Class Representatives, and any Fee Award







--------------------------------------------------------------------------------





to Class Counsel (including any litigation expenses awarded). Under no
circumstances will Alarm.com have any further payment obligations under this
Agreement.
2.2    Funding of Settlement Fund. Alarm.com will make payments to the
Settlement Fund as follows: within ten business days following entry of the
Preliminary Approval Order, Alarm.com will transfer $5,000,000 to the Settlement
Administrator (via wire instructions to be provided by the Settlement
Administrator to Alarm.com). The Settlement Administrator will hold those
amounts in escrow until such time as the Settlement Administrator is authorized
to pay those funds, including for any authorized up-front notice costs and other
costs of administration, pursuant to the Settlement Agreement, or as otherwise
ordered by the Court. Interest shall accrue to the benefit of the Settlement
Class but in the event the Settlement does not receive final approval, Alarm.com
shall be entitled to return of the balance of the Settlement Fund after payment
of notice and administration expenses incurred to that point.
Following this initial payment, Alarm.com shall pay the remainder of the
$28,000,000 settlement payment to the Settlement Administrator (via the
Settlement Administrator’s wire instructions), within ten business days
following the Effective Date.


2.3
Distribution of the Settlement Fund

(a)    As soon as practicable, but no later than thirty days after the Effective
Date, the Settlement Administrator shall make the following payments:
(i)
any Fee Award and litigation expenses, Service Awards, to Class Counsel, by any
means agreed upon by Class Counsel;

(ii)
any remaining Settlement Administration expenses, by any means requested by the
Settlement Administrator; and








--------------------------------------------------------------------------------





(iii)
individual payments to Settlement Class Members (“Individual Settlement
Payments”), by mailing checks to the address of each Settlement Class Member who
submitted a timely and valid Claim Form.

(b)    The amount of the Individual Settlement Payments will depend upon the
number of Settlement Class members who submit a valid and timely Claim Form.
Each Settlement Class Member who submits a timely and valid claim form will
receive a pro rata share of the Settlement, which will be determined by the
following formula: Net Settlement Fund (Settlement Fund minus the Fee Award,
Service Award, and Settlement Administration Expenses) divided by the total
number of timely and valid Claim Forms.
(c)    All payments issued to Settlement Class Members via check will state on
the face of the check that the check will become void unless cashed within 120
days after the date of issuance.
(d)    To the extent that any checks to Settlement Class Members remain uncashed
after the void date, if it is administratively feasible, the Settlement
Administrator shall distribute the funds associated with those checks to
Settlement Class Members who cashed their check from the first distribution on a
pro rata basis. The Settlement Administrator shall make this second distribution
within thirty (30) days after the “stale date” of the checks distributed through
the first distribution. Settlement Class Members will have 120 days to cash any
check received through the second distribution. Any remaining funds, including
to the extent a second distribution is not administratively feasible, shall be
distributed as a cy pres award to National Consumer Law Center which is a
non-profit dedicated to protecting consumers from unwanted telemarketing calls.
The Settlement Administrator will contact the Parties’ counsel within five





--------------------------------------------------------------------------------





(5) days following the stale date of checks mailed through the second
distribution, or, alternatively if a second distribution is not administratively
feasible, within five (5) days following the stale date of checks mailed through
the first distribution, to inform them that the distributions are complete. At
that time, the Parties’ counsel will provide the Settlement Administrator with
instructions for sending any residual funds to the designated cy pres
recipients.
2.4    Changes to Business Practices. Alarm.com will implement business practice
changes to increase awareness of TCPA compliance. These changes include enhanced
TCPA training for Alarm.com employees, changes to Alarm.com’s contractual terms
with its service providers, and promotion of enhanced awareness of TCPA
compliance among service providers. In addition, Alliance Security, Inc. will
not be permitted to market or activate new accounts with Alarm.com products or
services on a prospective basis effective within ninety (90) days of the
Preliminary Approval Order.


3.
RELEASE OF CLAIMS

3.1    Plaintiffs and each Settlement Class Member hereby release, resolve,
relinquish and discharge each of the Released Parties from the Released Claims.
Plaintiffs and Settlement Class Members further agree that they will not
institute any action or cause of action or claims, known or unknown, fixed or
contingent, which they have or claim to have in any state or federal court.
Plaintiffs and each Settlement Class Member further covenant not to sue the
Released Parties, and each of them, on or for any of the Released Claims.
3.2    Upon the Effective Date, Settlement Class Members will waive and release
any and all provisions, rights and benefits conferred either (a) by Section 1542
of the California Civil





--------------------------------------------------------------------------------





Code, or (b) by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable, or equivalent to Section
1542 of the California Civil Code, with respect to the claims released pursuant
to Section 3.1 above. Section 1542 of the California Civil Code reads:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Plaintiffs and Settlement Class Members may hereafter discover facts in addition
to or different from those they now know or believe to be true with respect to
the subject matter of the Released Claims, but upon the Effective Date, shall be
deemed to have, and by operation of the Final Approval Order and Judgment shall
have, fully, finally, and forever settled and released any and all of the claims
released pursuant to the Released Claims whether known or unknown, suspected or
unsuspected, contingent or non-contingent, which now exist, or heretofore have
existed upon any theory of law or equity now existing or coming into existence
in the future, including, but not limited to, conduct that is negligent,
intentional, with or without malice, or a breach of any duty, law or rule,
without regard to the subsequent discovery or existence of such different or
additional facts. However, the Settlement Agreement is not intended to and does
not prohibit a Settlement Class Member from responding to inquiries posited by
federal, state or local agencies and/or law enforcement, even if the inquiries
relate to the Released Claims. Similarly, the Settlement Agreement is not
intended to and does not prohibit a Settlement Class Member from bringing his or
her concerns to federal, state or local agencies and/or law enforcement, even if
those inquiries relate to the







--------------------------------------------------------------------------------





Released Claims, provided that a Settlement Class Member is not attempting to
revive any Released Claim.
3.3    The Parties intend that this Settlement Agreement will fully and finally
dispose of Plaintiffs’ and Settlement Class Members’ claims against Alarm.com,
which shall be dismissed with prejudice, along with any and all Released Claims
against the Released Parties. The Settlement Agreement does not resolve claims
against anyone else, including Alliance.
3.4    Upon the Effective Date, Plaintiffs and Settlement Class Members, shall
be deemed to have, and by operation of law and of the Final Approval Order have,
fully, finally, and forever released, relinquished, and discharged all Released
Claims against the Released Parties.


4.
NOTICE TO THE CLASS

4.1    As soon as practicable but no later than sixty days following entry of
the Preliminary Approval Order, the Settlement Administrator shall cause the
Publication Notice, Online Media Notice, and Email Notice to be made and, where
addresses are available, the Postcard Notice to be mailed, to Settlement Class
Members. Such notice shall comport with Rule 23 of the Federal Rules of Civil
Procedure, and be effectuated pursuant to the Notice Plan set forth in Section
4.2, the costs of which shall be deemed part of the Settlement Administration
Expenses, and which shall be paid from the Settlement Fund. The Parties
expressly agree that the initial out-of-pocket costs of the Publication Notice
and Notice Postcard shall be paid from the initial payment provided for in
Section 2.2, and that once incurred such out-of-pocket costs shall not be
refundable in the event of termination of this Settlement or the failure of this
Settlement to become effective.





--------------------------------------------------------------------------------





4.2    The Notice Plan, which was developed in consultation with the Settlement
Administrator, includes the following:
(a)    Identifying the Settlement Class. During the litigation, Plaintiffs
obtained from Alliance Security, Inc. and certain of its vendors or sub-dealers
calling records identifying approximately 1,215,993 telephone numbers associated
with potential Settlement Class members. The Settlement Administrator will use
contact information, including emails, contained within the calling records and
has or will use standard industry practices to locate contact information for
the Settlement Class Members whose information is not in the calling records,
including, but not limited to, reverse lookups.
(b)    Emailed Notice. As soon as practicable but no later than sixty days after
entry of the Preliminary Approval Order, the Settlement Administrator shall send
the Email Notice to Settlement Class Members for whom an email address was
located in the calling records.
(c)    Mailed Notice. As soon as practicable but no later than sixty days after
entry of the Preliminary Approval Order, the Settlement Administrator shall send
the Postcard Notice via first class mail to all Settlement Class Members for
whom a mailing address could be obtained. The Settlement Administrator also
shall send a Postcard Notice to any Settlement Class member for whom a postal
address can be located who was initially sent an Email Notice and the Email
Notice bounced back. Before sending the Postcard Notice, the Settlement
Administrator shall update the postal address using the National Change of
Address database. If a Postcard Notice is returned with a forwarding address,
the Settlement Administrator shall promptly re- mail the Postcard Notice to the
updated address. If a Postcard Notice is returned undeliverable, the Settlement
Administrator shall perform one “skip trace” to try to find a good address.





--------------------------------------------------------------------------------





(d)    Media Notice. As soon as practicable but no later than sixty days after
entry of the Preliminary Approval Order, the Settlement Administrator will
commence a media campaign designed to reach over 70% of Settlement Class
members. The media campaign will include the placement of targeted ads in
selected publications and on widely-used Internet and social media sites.
(e)    Settlement Website. As soon as practicable but no later than sixty days
after entry of the Preliminary Approval Order, this Agreement, Plaintiffs’
Complaint, Defendants’ Answer, and the Long Form Notice shall be made available
on a website, which shall be obtained, created, and administered by the
Settlement Administrator (the “Settlement Website”) and shall include the
ability to submit a Claim Form online. The Long Form Notice on the Settlement
Website shall be substantially in the form attached hereto, or in such form as
may be ordered by the Court. The Email Notice, Postcard Notice, Publication
Notice, and Online Media Notice will refer Settlement Class Members to the
Settlement Website.
(f)    Email reminder. The Settlement Administrator will send an email no later
than thirty days before the expiration of the Claim Period to all Settlement
Class Members for whom an email address is available and who have not submitted
claims. The email will remind Settlement Class Members to submit claims and the
date to do so.
4.3    Any member of the Settlement Class may object to this Agreement by filing
with the Court a written statement that includes: his or her full name; address;
telephone number where he or she may be contacted; the telephone number or
numbers that he or she maintains were called; all grounds in detail for the
objection, with factual and legal support for each stated ground; the identity
of any witnesses he or she may call to testify; copies of any exhibits that he
or she intends to introduce into evidence at the Final Approval Hearing; a
statement of the





--------------------------------------------------------------------------------





identity (including name, address, phone number and email) of any lawyer who
will be representing the individual with respect to any objection, and a
statement of whether he or she intends to appear at the Final Approval Hearing
with or without counsel. Such objection must be filed with the Court with a
postmark date on or before the Objection/Exclusion Deadline.
Consistent with the changes to Federal Rule Civil Procedure 23(e) which become
effective December 1, 2018, any Settlement Class Member who objects to the
Settlement must (a) state with specificity the grounds for the objection; and
(b) specify whether the objection applies only to the objector, to a specific
subset of the Settlement Class, or to the entire Settlement Class. In addition,
any payment or other consideration given to an objector or objector’s counsel
for: (a) forgoing or withdrawing an objection, or (b) forgoing, dismissing, or
abandoning an appeal from a judgment approving a class settlement shall require
Court approval.
Any member of the Settlement Class who fails to timely file a written objection
in accordance with the terms of this sub-section shall not be permitted to
object to this Agreement at the Final Approval Hearing, and shall be foreclosed
from seeking any review of this Agreement by appeal or other means and shall be
deemed to have waived his or her objections and be forever barred from making
any such objections.
4.4    Any member of the Settlement Class may request to be excluded (“opt-out”)
from the Settlement Class by sending, by first class mail, a written request for
exclusion to the Settlement Administrator postmarked on or before the
Objection/Exclusion Deadline. The request for exclusion must include the name of
this action, Abante Rooter and Plumbing, Inc. v. Alarm.com, the Settlement Class
member’s full name, address, and telephone number where he or she may be
contacted, the telephone number(s) which he or she maintains was called, and a
statement that the member of the Settlement Class submitting the request wishes
to be excluded





--------------------------------------------------------------------------------





from the Settlement of this litigation, and personally signed by the member of
the Settlement Class submitting the request. A request to be excluded that does
not include all of the foregoing information, or that is not sent to the
Settlement Administrator, or that is not postmarked within the time specified,
shall be considered deficient. If an exclusion request is deemed deficient in
that it lacks a signature or any of the information required by this paragraph,
the Settlement Administrator will provide the Settlement Class Member with an
opportunity to cure the deficiency by sending an email or letter describing the
deficiency and informing the Settlement Class Member that he or she has fifteen
days to correct the issue. If the Settlement Class member does not cure the
deficiency within the specified time, that person shall be a Settlement Class
Member and shall be bound as a Settlement Class Member by the Agreement, if
approved. If a member of the Settlement Class submits both a Claim Form and a
request for exclusion, the former shall govern and any request for exclusion
will be treated as having been withdrawn. The Settlement Administrator will
provide a list of those members of the Settlement Class who have requested
exclusion each week with its weekly reports, along with copies of each request
received, and a final list of everyone who has requested exclusion no later than
thirty-five business days after the Objection/Exclusion Deadline.
Any member of the Settlement Class who submits a timely and valid exclusion
request shall not: (i) be bound by the Final Approval Order and Judgment; (ii)
be entitled to relief under this Settlement Agreement; (iii) gain any rights by
virtue of this Agreement; or (iv) be entitled to object to any aspect of this
Agreement. So-called “mass” or “class” opt-outs shall not be allowed.







--------------------------------------------------------------------------------





5.
CLAIMS AND DEFICIENCY PROCESS

5.1    A Settlement Class Member must submit a Claim Form in order to make a
claim, either by mail or online. To be valid, the Claim Form must contain the
full name, mailing address of the Settlement Class Member, and the telephone
number at which he or she can be reached. The Claim Form must also include the
telephone number(s) the Settlement Class Member maintains received allegedly
unlawful calls from Alliance. Claim Forms submitted by mail must be post-marked
by the last day of the Claim Period. Claim Forms submitted through the
Settlement Website must be submitted on or before the last day of the Claim
Period. The Settlement Class Member must sign the claim form, verifying that all
information on the form is accurate and that the Settlement Class Member
received allegedly unlawful calls from Alliance.
5.2    No later than twenty (20) days after the close of the Claim Period, the
Settlement Administrator will complete a review of each claim that is submitted
within the Claim Period. If the claim is timely, sets forth the information
required in Section 5.1, is signed (by written or electronic signature), is not
duplicative of a previously approved claim, and there is no indicia that the
claim was fraudulently submitted, then the Settlement Administrator will approve
the claim. If a claim is denied as deficient in that it lacks a signature or any
of the information required in Section 5.1 or due to indicia that the claim was
fraudulently submitted, the Settlement Administrator will within five days after
completing the deficiency review provide the Settlement Class Member with an
opportunity to cure the deficiency by sending an email or letter describing the
deficiency and informing the Settlement Class Member that he or she has fifteen
days to correct the issue. If the Settlement Administrator determines a claim is
deficient due to fraud, the Settlement Class Member will be provided an
opportunity to submit additional proof that calls meeting the class definition
were received, such as billing records or call





--------------------------------------------------------------------------------





recordings. The Settlement Administrator will provide reports weekly to the
Parties’ counsel on the number of claims that are received, the number that were
denied, the number found to be deficient, and the number that were approved as
well as the number of requests for exclusion and objections received, along with
copies of both. If there are any disputes over the validity of a claim, the
Parties’ counsel will attempt to resolve such disputes between themselves, and
if not successful, the disputes will be promptly presented to the Court for
resolution.
5.3    Each Settlement Class Member will be entitled to submit only one claim,
regardless of the number of the calls claimed to be received on any cellular or
residential telephone. For informational purposes only, each Settlement Class
member whose telephone number appears in the data Plaintiffs obtained during the
litigation will be able to learn the number of calls the data shows he or she
received by visiting the Settlement Website and following the directions. The
Settlement Website also will include information for Settlement Class members
whose telephone numbers do not appear in the data regarding ways to determine
the number of calls they received.


6.
SETTLEMENT ADMINISTRATION



6.1    The Settlement Administrator retained by the Parties shall have the
following


duties:
a.    Identify physical addresses for Settlement Class members through reverse
lookups as set forth in Section 4 above;
b.    Prepare the Email, Long Form, Postcard, Online Media and Publication
Notices, in substantially the form as those attached to this Agreement as
approved by the Court;
c.    Design and implement the Notice Plan set forth in Section 4 such that it
complies with Fed. R. Civ. P. 23 and due process;





--------------------------------------------------------------------------------





d.
Create and maintain the Settlement Website;

e.    Establish a dedicated toll-free number with interactive voice recognition
and available live operators;
f.    Process, log, and review exclusion requests for deficiencies and address
deficiencies with those requesting exclusion and providing them with an
opportunity to cure, as provided for in Section 4.4;
g.    Process, log, and review claims for deficiencies and/or fraud, and address
deficiencies with claimants providing them with an opportunity to cure, as
provided for in Section 5.2;
h.    Calculate Settlement Class Member awards and distribute awards to
Settlement Class Members who file valid claims, maintain a bank account to
contain the Settlement Fund, maintain all required records, make a second
distribution as provided for in Section 2.3(c), if necessary, and distribute any
funds remaining from uncashed checks to the National Consumer Law Center;
i.    Provide the Parties with weekly reports regarding the status of the Notice
Plan, and number of claims, exclusion requests, and objections received;
j.
Maintain copies of exclusion requests and objections; and



k.    Provide declarations to the Court in support of preliminary and final
settlement approval.
6.2    The Settlement Administrator shall, under the supervision of the Court,
administer the relief provided by this Settlement Agreement by completing its
duties in a reasonable, cost effective, and timely manner. The Settlement
Administrator shall maintain reasonably detailed records of its activities under
this Agreement. The Settlement Administrator shall maintain all





--------------------------------------------------------------------------------





such records as are required by applicable law and in accordance with its normal
business practices, including but not limited to a summary of work performed by
the Settlement Administrator, and an accounting of all amounts paid from the
Settlement Fund to Settlement Class Members. Such records will be provided to
Class Counsel and Alarm.com’s Counsel and to the Court along with the motion for
final approval.
6.3    In the exercise of its duties outlined in this Agreement, the Settlement
Administrator shall have the right to reasonably request additional information
from the Parties or any Settlement Class Member.
6.4    The Settlement Administrator, with approval by the Parties, shall be
responsible for compliance with the applicable provisions of the Class Action
Fairness Act (“CAFA”), including the notice requirements in 28 U.S.C. § 1715.
6.5    As soon as practicable after the conclusion of the Settlement
Administrator’s obligations to provide notice and administer the settlement but
no later than twenty (20) days after the deadline for Settlement Class Members
to cure any deficient claims or exclusion requests as set forth above, the
Settlement Administrator shall provide Class Counsel and Alarm.com’s Counsel
with an appropriate declaration outlining compliance with those obligations. The
declaration will include final tallies of valid claims, exclusion requests, and
objections as well as a statement of the total expenses incurred by the
Settlement Administrator as of that date.


7.
PRELIMINARY APPROVAL ORDER AND FINAL APPROVAL ORDER AND JUDGMENT

7.1    Within the time frame established by the Court, Plaintiffs shall submit
this Agreement together with its Exhibits to the Court and shall move the Court
for entry of the Preliminary Approval Order, which shall, among other things,
preliminarily approve this





--------------------------------------------------------------------------------





Settlement Agreement, certify the Settlement Class for settlement purposes only,
appoint Plaintiffs’ counsel as Class Counsel and Plaintiffs as the Class
Representatives, and set a date for a Final Approval Hearing, which shall be
scheduled no earlier than 205 days after entry of the Preliminary Approval
Order, in order to comply with the requirements of CAFA and to provide
sufficient time for the Settlement Administrator to execute the Notice Plan.
7.2    Alarm.com does not oppose the certification of the Settlement Class for
settlement purposes only. Certification of a Settlement Class shall not be
deemed a concession that certification of a class is otherwise appropriate.
Alarm.com preserves its arguments that a litigation class could not be properly
certified pursuant to Federal Rule of Civil Procedure 23. If this Agreement is
not approved by the Court or is otherwise terminated or voided, the
certification of the Settlement Class shall be void and there will be no waiver,
estoppel or preclusive effect given to this Agreement in any litigated
proceedings.
7.3    Class Counsel shall submit to the Court evidence and legal argument to
support the Final Approval Order and Judgment, which shall (among other things):
(a)    find that the Court has personal jurisdiction over all Settlement Class
Members and that the Court has subject matter jurisdiction to approve the
Agreement, including all Exhibits hereto;
(b)    grant final approval of the Settlement Agreement and likewise approve the
Settlement as fair, reasonable and adequate as to, and in the best interests of
Settlement Class Members; direct the Parties and their counsel to implement the
Agreement according to its terms and provisions; and declare the Agreement to be
binding on, and have preclusive effect on, all pending and future lawsuits or
other proceedings maintained by or on behalf of Plaintiffs and the Releasing
Parties;





--------------------------------------------------------------------------------





(c)
find that the Notice Plan implemented pursuant to the Agreement:

(1) constituted the best practicable notice under the circumstances; (2)
constituted notice that is reasonably calculated to apprise members of the
Settlement Class of the pendency of this litigation, their right to object to or
exclude themselves from the proposed Settlement, and to appear at the Final
Approval Hearing; (3) is reasonable and constitutes due, adequate, and
sufficient notice to all entities and individuals entitled to receive notice;
and (4) meets all applicable requirements of the Federal Rules of Civil
Procedure, the Due Process Clause of the United States Constitution, and the
rules of the Court;
(d)    find that the Class Representatives and Class Counsel adequately
represented the Settlement Class for purposes of entering into and implementing
the Agreement;
(e)    dismiss Alarm.com from the action (including, without limitation, all
individual claims, class claims, Plaintiff claims, Settlement Class Member
claims, and Released Claims asserted therein against the Released Parties) on
the merits and with prejudice, without fees or costs to either Alarm.com or
Plaintiffs except as expressly provided in the Settlement Agreement;
(f)    approve and incorporate the Releases set forth herein and forever
discharge the Released Parties from the Released Claims as set forth herein; and
(g)    without affecting the finality of the Final Approval Order and Judgment
for purposes of appeal, retain jurisdiction as to all matters relating to
administration, consummation, enforcement, and interpretation of the Settlement
Agreement and the Final Approval Order and Judgment, and for any other necessary
purpose; and
(h)
set forth any other provisions, as the Court deems necessary and just.








--------------------------------------------------------------------------------





8.
CLASS COUNSEL’S FEE AWARD AND PLAINTIFFS’ SERVICE AWARDS

8.1    Class Counsel shall apply to the Court for the Fee Award of up to 30% of
the Settlement Fund of $28,000,000, plus out-of-pocket costs and expenses
incurred by Class Counsel in this litigation, which are currently estimated to
be $300,000. Nothing in this Agreement requires Alarm.com or its counsel to take
any position with respect to any motion or request made as contemplated by this
Section. If the Fee Award entered by the Court is less than that sought by Class
Counsel, the difference will become part of the Settlement Class Recovery.
8.2    Class Counsel shall file their motion for attorneys’ fees and litigation
costs and expenses thirty days before the Exclusion/Objection deadline. The
Settlement Administrator shall post Class Counsel’s fee petition to the
Settlement Website within twenty-four hours of filing the fee petition with the
Court.
8.3    The amount of the Fee Award approved by the Court shall be paid to Class
Counsel from the Settlement Fund, and subject to the terms of this Settlement,
no later than thirty days after the Effective Date.
8.4    Class Counsel shall apply to the Court for Service Awards for the Class
Representatives in an amount to be determined and approved by the Court in its
sole discretion. Class Counsel intends to request that Plaintiffs be awarded
$10,000 each. If the Service Awards entered by the Court are less than those
sought by Class Counsel, the difference will become part of the Settlement Class
Recovery.
8.5    The Service Awards, if approved by the Court, shall be paid by the
Settlement Administrator from the Settlement Fund, no later than thirty days
after the Effective Date.





--------------------------------------------------------------------------------





9.
CONDITIONS OF SETTLEMENT, EFFECT OF DISAPPROVAL, CANCELLATION OR TERMINATION

9.1    This Settlement Agreement shall not become effective unless and until
each of the following events has occurred:
(a)    This Agreement has been signed by Plaintiffs, Alarm.com, and Class
Counsel;
(b)
The Court has entered the Preliminary Approval Order; and

(c)    The Court has entered the Final Approval Order and Judgment, following
notice to the Settlement Class and a Final Approval Hearing, or a final approval
order and judgment substantially consistent with this Agreement; and
(d)
All appeals have been resolved or the time for filing any appeal has run.

9.2    If this Agreement is terminated or is not approved by the Court or an
order approving the Agreement is reversed on appeal, the Parties shall be
restored to their respective positions as of the date of the signing of this
Agreement. In such event, any Final Approval Order and Judgment or other order
entered by the Court in accordance with the terms of this Agreement shall be
treated as vacated, nunc pro tunc, and the Parties shall be returned to the
status quo ante with respect to the litigation as if this Agreement had never
been entered into. If the termination or failure to become effective occurs
before the Preliminary Approval Order is entered, the Parties agree that
Alarm.com shall have no obligation to make any payment to the escrow account and
that any sums on deposit in the escrow account shall be returned to Alarm.com.
If the termination or failure to be approved occurs after the initial payment,
provided for in Section 2.2, above, has been made to the Settlement
Administrator and charges have been incurred, then any sums not necessary for
incurred expenses, or already expended upon notice at the time of the
termination or failure to be approved shall be returned to Alarm.com.





--------------------------------------------------------------------------------





10.
DEFENDANTS’ OPTION TO TERMINATE

10.1    Defendants have the option to terminate this Settlement Agreement and
thereby render the Settlement Agreement null and void, if (a) the Court fails to
give preliminary approval to this Settlement Agreement or any aspect of the
Settlement, or fails to give final approval to this Settlement Agreement or any
aspect of the Settlement; (b) the Court modifies the Agreement, the proposed
Preliminary Approval Order or proposed Final Approval Order in a way that
Alarm.com reasonably considers to be material; (c) the number of valid and
timely requests for exclusion (opt-outs) by individuals equals or exceeds two
percent (2%) of the total number of individuals in the Settlement Class who are
sent Email or Postcard Notice as provided in Section 4.2, above; or (d) upon
such other grounds as may be agreed to by the Parties or permitted by the Court.
Defendants’ option to terminate shall be communicated in writing to Class
Counsel within seven days after receiving a report of the numbers of opt-outs
certified by the Settlement Administrator following the last date for members of
the Settlement Class to opt- out.


11.
NO ADMISSION OF LIABILITY

11.1    Alarm.com has denied and continues to deny any liability or wrongdoing
of any kind with respect to the claims that are or could have been alleged in
the Complaint. Alarm.com has denied and continues to deny that it violated the
TCPA or is liable for others’ purported violations of the TCPA, including those
of any of its authorized dealers or such dealers’ sub- dealers or lead
generators, or committed any other wrongful act or violation of law. Alarm.com
has never used outbound telemarketing to market or sell its products and
services directly to end customers. Alarm.com denies that it is responsible for,
or that it controls via an agency relationship, the marketing and sales efforts
of independent companies who are Alarm.com







--------------------------------------------------------------------------------





service providers. It is specifically understood and agreed that this Agreement
does not constitute and is not to be construed as an admission by Alarm.com of:
(a) any fact or liability;
(b) any violation of any federal, state, local or common law, statute, policy or
regulation, including but not limited to the Telephone Consumer Protection Act
and all other Released Claims; (c) the commission by Alarm.com of any other
actionable wrong; and (d) the appropriateness of class certification for
purposes other than settlement.


12.
MISCELLANEOUS PROVISIONS

12.1    The Parties: (a) acknowledge that it is their intent to consummate this
Settlement Agreement; and (b) agree to cooperate to the extent reasonably
necessary to effectuate and implement all terms and conditions of this
Agreement. Class Counsel and Alarm.com’s Counsel agree to cooperate with one
another in seeking Court approval of the Preliminary Approval Order, the
Settlement Agreement, and the Final Approval Order and Judgment, and to agree
upon and execute all such other documentation as may be reasonably required to
obtain final approval of the Agreement.
12.2    The Class Representatives agree, as of the Effective Date, that they
will not disparage, denigrate, or defame Alarm.com or any other of the Released
Parties as defined herein. Alarm.com agrees, as of the Effective Date, that its
officers and directors will not disparage, denigrate, or defame the Class
Representatives. Any disputes regarding compliance with this provision will be
resolved through mediation at a location agreed upon by the parties.
12.3    To the extent that either side desires to issue a press release, they
may only do so subject to the prior approval of the other party. No press
release or other public statements shall include statements disparaging either
side, or statements suggesting that the Defendant has been found to have
violated any law, or that the settlement amounts to an admission of liability.





--------------------------------------------------------------------------------





12.4    The Parties intend this Settlement Agreement to be a final and complete
resolution of all disputes between them with respect to the Released Claims and
this litigation.
12.5    The Parties have relied upon the advice and representation of their
respective counsel concerning their respective legal liability for the claims
hereby released. The Parties have read and understand fully this Agreement and
have been fully advised as to its legal effect by their respective counsel and
intend to be legally bound by the same.
12.6    The Settlement and this Agreement represent a negotiated compromise, and
regardless whether the Effective Date occurs or the Settlement Agreement is
terminated, neither this Agreement nor the Settlement, nor any act performed or
document executed pursuant to or in furtherance of this Agreement or the
Settlement:
(a)    is, may be deemed, or shall be used, offered or received against the
Released Parties, or each or any of them, as an admission, concession, or
evidence of the validity of any Released Claims, the truth of any fact alleged
by a Class Representative, the deficiency of any defense that has been or could
have been asserted in the litigation, the violation of any law or statute, or of
any alleged wrongdoing, liability, negligence, or fault of the Released Parties,
or any of them;
(b)    is, may be deemed, or shall be construed against Plaintiffs and the
Settlement Class, or each or any of them, or against the Released Parties, or
each or any of them, as an admission, concession, or evidence that the
consideration to be given hereunder represents an amount equal to, less than or
greater than that amount that could have or would have been recovered after
trial; and
(c)    is, may be deemed, or shall be construed against Plaintiffs and the
Settlement Class, or each or any of them, or against the Released Parties, or
each or any of them,





--------------------------------------------------------------------------------





as an admission, concession, or evidence that any of Plaintiffs’ or the
Settlement Class’s claims are with or without merit or that damages recoverable
would have exceeded or would have been less than any particular amount.
12.7    Unless the context of this Agreement requires otherwise, the plural
includes the singular, the singular includes the plural, and “including” has the
inclusive meaning of “including without limitation.” The words “hereof”,
“herein”, “hereby”, “hereunder”, and other similar terms of this Agreement refer
to this Agreement as a whole and not exclusively to any particular provision of
this Agreement. All pronouns and any variations thereof will be deemed to refer
to masculine, feminine, or neuter, singular, or plural, as the identity of the
person or persons may require.
12.8    The waiver by one Party of any breach of this Agreement by any other
Party shall not be deemed as a waiver of any other prior or subsequent breaches
of this Agreement.
12.9    Except as otherwise provided herein, each Party shall bear its own costs
and attorneys’ fees.
12.10    Each counsel or Party executing this Settlement Agreement, any of its
Exhibits, or any related settlement documents on behalf of any party hereto
hereby warrants and represents that such party has the full authority to do so
and has the authority to take appropriate action required or permitted to be
taken pursuant to the Agreement to effectuate its terms.
12.11    Plaintiffs hereby warrant and represent that they have not assigned any
claim, right, or interest relating to the Released Claims to any other person or
party and are fully entitled to release same.
12.12    This Agreement may be executed by the Parties in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same





--------------------------------------------------------------------------------





instrument. Facsimile signatures or scanned and e-mailed signatures shall be
treated as original signatures and shall be binding.
12.13    Neither this Settlement Agreement nor any of its provisions nor any of
the referenced documents (including but not limited to drafts of the Settlement
Agreement, the Preliminary Approval Order or the Final Judgment and Order),
negotiations, or proceedings relating in any way to the Settlement shall be
construed as or deemed to be evidence of an admission or concession by any
person, including the Defendants; and shall not be offered or received in
evidence, or subject to discovery, in this or any other action except in
proceedings brought to enforce the terms of this Settlement Agreement or except
as may be required expressly by law or court order. The provisions of this
Section shall be binding regardless of whether this Settlement Agreement is
approved by the Court, is terminated, or otherwise fails to become effective or
whether the Settlement is rendered void for any reason.
12.14    This Settlement Agreement shall be binding upon, and inure to the
benefit of, the successors and assigns of the Parties hereto and the Released
Parties.
12.15    This Settlement Agreement is deemed to have been prepared by counsel
for all Parties, as a result of arms’ length negotiations among the Parties.
Whereas all Parties have contributed substantially and materially to the
preparation of this Agreement, it shall not be construed more strictly against
one party than another.
12.16    By signing below, Class Representatives and Class Counsel hereby
represent that as of the date of the execution of this Agreement, they are not
aware of any other claims held by them or by their clients against Alarm.com
based upon allegations of violations of the any federal or state law regarding
telemarketing calls.





--------------------------------------------------------------------------------





12.17    This Settlement Agreement shall be governed by and construed in
accordance with the laws of the State of California.
12.18    The Parties agree that the Court will retain jurisdiction over any
disputes regarding the interpretation or implementation of this Agreement and
the Settlement memorialized herein. IN WITNESS WHEREOF, the Parties hereto have
caused this Settlement Agreement to be executed.
For Plaintiffs and the Settlement Class:
 
 
 
 
/s/ Philip J. Charvat
 
Date:
October 24, 2018
Philip J. Charvat
 
 
 
 
 
 
 
/s/ Mark Hankins
 
Date:
October 25, 2018
Mark Hankins
 
 
 
 
 
 
 
/s/ Fred Heidarpour
 
Date:
October 24, 2018
Fred Heidarpour on behalf of Abante Rooter And Plumbing, Inc.
 
 
 
 
 
 
 
/s/ John Barrett
 
Date:
October 25, 2018
John Barrett
Bailey & Glasser LLP
 
 
 
 
 
 
 
/s/ Beth E. Terrell
 
Date:
October 25, 2018
Beth E. Terrell
Terrell Marshall Law Group PLLC
 
 
 
 
 
 
 
/s/ Edward Broderick
 
Date:
October 24, 2018
Edward Broderick
Broderick & Paronich, P.C.
 
 
 
 
 
 
 
/s/ Matthew P. McCue
 
Date:
October 25, 2018
Matthew P. McCue
The Law Office of Matthew P. McCue
 
 
 






--------------------------------------------------------------------------------





For Alarm.com Incorporated and Alarm.com Holdings, Inc.
 
 
 
 
/s/ Martin Jaszczuk
 
Date:
October 25, 2018
Martin Jaszczuk
Jaszczuk P.C.
 
 
 
 
 
 
 
/s/ Craig Primis
 
Date:
October 25, 2018
Craig Primis
Kirkland & Ellis LLP
 
 
 






--------------------------------------------------------------------------------











































































































— EXHIBIT    1 —







--------------------------------------------------------------------------------




SETTLEMENT AGREEMENT - EXHIBIT 1(a)
(POSTCARD NOTICE)


 
 
 
 
 
 
A COURT AUTHORIZED
THIS LEGAL NOTICE
Alarm.com Settlement
Administrator


First-Class
Mail
US Postage Paid
Permit #__
 
 
 
P.O. Box 505034
Louisville, KY 40233-9702
 
 
If you received telemarketing calls from Alliance Security or third parties
hired by Alliance that promoted or could have resulted in the purchase of
Alarm.com goods or services, you may be entitled to benefits under a class
action settlement.
 
 
 
 
 
 
«Barcode»
 
 
 
Postal Service: Please do not mark barcode
 
 
Claim ID #: A2T-«ClaimID»-«MailRec»
 
 
 
 
 
 
 
A settlement has been reached in a class action lawsuit, Abante Rooter and
Plumbing, Inc. v. Alarm.com Inc. (U.S. District Court N.D. Cal.), where
Plaintiffs allege that Alarm.com’s dealer Alliance Security or third parties
hired by Alliance (collectively “Alliance”) placed: (1) autodialed or pre-
recorded calls and (2) calls to numbers on the National Do Not Call Registry.
Alarm.com denies any wrongdoing.
«First1» «Last1»
«CO»
«Addr2»
«Addr1»
«City», «St» «Zip»
«Country»


 
 
 
 
 
 
 
 
Complete and return the enclosed claim form by April 16, 2019 to receive a cash
payment.
 
 
 
 
<Barcode>
 
 
 
 
Alarm.com Telemarketing Settlement Claim Form
 
 
Fill out each section of this form, sign where indicated, carefully tear at
perforation, and mail. Forms must be postmarked by April 16, 2019. You may also
complete your Claim Form online at www.AlarmTCPAClassAction.com
 
 
 
 
 
 
 
Part I: Claimant Identification. Complete this section.
 
 
Name (First, Last):____________________________________________________
 
 
Street Address: ______________________________________________________
 
 
City:_________ State:______ ZIP Code:________
 
 
Country (if not USA):     
 
 
Contact Phone #: (_____)    ______–________     
 
 
Email Address:_________________
 
 
Telephone #(s) at which calls were received: (____) ____-______; (____)
____-______.
 
 
 
 
 
 
 
Part II: Claim. Unique Identifier: «ClaimID»
 
 
 
 
 
 
 
I affirm I received one or more calls at the number(s) listed above on or after
December 30, 2011 from Alliance or a third party hired by Alliance that promoted
or could have resulted in the purchase of Alarm.com goods or services.
 
 
 
 
 
 
 
Part III: Certification. I certify that that the foregoing information is true
and correct.
 
 
 
 
 
 
 
Signature:______________________________________ Date:     /     /      
 
 
Print Name: ____________________________________
 
 
 
 
 
 






--------------------------------------------------------------------------------




SETTLEMENT AGREEMENT - EXHIBIT 1(a)
(POSTCARD NOTICE)


 
 
 
 
 
WHO IS A CLASS MEMBER?
You may be in the Settlement Class if, on or after December 30, 2011, you
received from Alliance Security or third parties hired by Alliance an automated
telemarketing call on your cell phone or a telemarketing call to your
residential line using an artificial or prerecorded voice or if you received
multiple calls in a twelve-month period to a number listed on the National Do
Not Call Registry. Records obtained through this case indicate that you may have
received one or more of these calls. You are NOT a class member if you
previously excluded yourself from this case or provided your telephone number to
Alarm.com prior to receiving such calls.
 
 
SETTLEMENT TERMS
Alarm.com will pay $28,000,000 into a fund that will cover: (1) cash payments to
eligible Settlement Class Members who submit claims; (2) attorneys’ fees to
Class Counsel not to exceed $8,400,000 (30% of the fund) plus litigation costs
of up to $300,000, as approved by the Court; (3) court-approved service awards
to Plaintiffs Abante Rooter and Plumbing, Hankins, and Charvat of $10,000 each;
and (4) the costs of administering the settlement. Class Counsel estimate you
will receive between $95 and $143, which is less than the $500 to $1,500 per
call you might receive if Plaintiffs had won at trial. The amount you will
receive under the Settlement will depend on the number of Settlement Class
members who submit claims and could be less.


 
 
YOUR RIGHTS AND OPTIONS
Submit a Claim Form. To receive a cash award, fill out the attached Claim Form,
carefully tear off at the perforation, and drop it in the mail. You may also
submit a Claim Form electronically on the Settlement Website:
www.AlarmTCPAClassAction.com. You can only submit one claim regardless of the
number of calls you may have received. Your Claim Form must be postmarked or
submitted electronically no later than April 16, 2019.
Opt Out. You may also exclude yourself from the Settlement and keep your right
to sue Alarm.com on your own by sending a written request for exclusion to the
Settlement Administrator postmarked by April 16, 2019. If you do not exclude
yourself, you will be bound by the settlement and give up your right to sue
Alarm.com regarding the settled claims. Please visit the Settlement Website for
more details.
Object. If you do not opt out, you have the right to object to the proposed
settlement. Objections must be signed, filed with the Court, postmarked by April
16, 2019, provide the reasons for the objection, and specify if the objection
applies only to the objector, to a specific subset of the class, or to the
entire class. Visit the Website for more details. Do Nothing. If you do nothing,
you will not receive any payment and will lose the right to sue Alarm.com about
the
Released Claims. You will be considered part of the Settlement Class, and you
will be bound by the Court’s decisions.
Attend the Final Approval Hearing. The Court has set a hearing to decide whether
the settlement should be approved on July 30, 2019at 2:00 p.m. at the United
States District Court for the Northern District of California, Courtroom One 4th
Floor, 1301 Clay Street, Oakland, CA 94612. All persons who timely object to the
settlement by April 16,2019 may ask to appear at the Final Approval Hearing.
 
 
 
 
 
 
You can find more details about the settlement on the website:
www.AlarmTCPAClassAction.com or by calling toll free 1-855-256-2243. PLEASE DO
NOT TELEPHONE THE COURT OR THE CLERK’S OFFICE TO INQUIRE ABOUT THIS SETTLEMENT
OR THE CLAIMS PROCESS
 
 
 
 
 
 
 
 
 
 
____________________
First-Class Mail US Postage
Paid
Permit #___
 
 
____________________
 
 
____________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Alarm.com Settlement Administrator
 
 
 
P.O. Box 505034
 
 
 
Louisville, KY 40233-9702
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




SETTLEMENT AGREEMENT EXHIBIT 1(b)


Abante Rooter and Plumbing, Inc. et al. v. Alarm.com Incorporated et al., Case
No. 3:15-cv-06314 YGR
CLAIM FORM


To receive benefits from this Settlement, your Claim Form must be electronically
submitted or postmarked on or before April 16, 2019. You may submit your
completed and signed Claim Form online at www.AlarmTCPAClassAction.com or by
mail to the following address:


Alarm.com Settlement Administrator
P.O. Box 505304
Louisville, KY 40233-9702


You must complete all sections and sign below in order to receive any benefits
from this Settlement.


By submitting a claim, you are attesting that you received on or after December
30, 2011, (1) an automated or pre-recorded telemarketing call on your cell
phone, or (2) a call using a prerecorded voice to your residential line, or (3)
multiple calls in a twelve-month period to a residential or cellular number on
the National Do Not Call list and those calls were placed by Alliance or a third
party hired by Alliance promoting Alarm.com’s products or services or that could
have resulted in the installation of a security system that could use or include
any Alarm.com product or service. Do not submit more than one Claim Form.
Submitting more than one Claim Form will not increase your compensation under
the Settlement Agreement.


 
 
 
 
 
 
 
First Name
 
MI
 
Last Name
 
 
 
 
 
 
 
 
 
Business Name (If applicable)
 
 
 
 
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
 
 
 
 
-
 
City
 
State
 
ZIP
 
ZIP4 (optional)
 
 
 
 
 
 
 
Contact Phone Number
 
 
 
 
 
 
 
 
 
 
 
Email Address
 
 
 
 
 
 
 
 
 
 
 
Telephone Number at which you received calls from Alliance or related third
parties that promoted or could have resulted in the sale of Alarm.com’s products
or services.


 
 
 
 
 
 
 
Class Member ID from email or postcard notice (if you did not receive such a
notice, leave this blank):
 
 
 
 
 
 
 
I declare that I have accurately filled out this form.
 
 
 
 
 
 
 
Signature:
 
 
 
Date:
 
 
 
 
 
 
 
 
 



    







--------------------------------------------------------------------------------






































































































— EXHIBIT    2 —







--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 2 EMAIL NOTICE


UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA


If you received telemarketing calls from Alliance Security, Inc. or a third
party hired by Alliance that promoted or could have resulted in the purchase of
Alarm.com goods or services, you could get a payment from a class action
settlement.


Click Here For A Downloadable Claim Form Click Here To Access An Electronic
Claim Form


Why did I get this Notice? You received this notice because a proposed
settlement of a class action lawsuit filed against Alarm.com has been reached in
the United States District Court for the Northern District of California (Abante
Rooter and Plumbing, Inc. et al. v. Alarm.com Incorporated et al., Case No.
4:15-cv-06314) (the “Settlement”).


You may be in the Settlement Class because on or after December 30, 2011 you may
have received from Alliance Security, Inc. or one of its subdealers, independent
business operators, vendors, lead generators, or agents (collectively
“Alliance”) without your permission: (a) automated telemarketing calls to your
cellular telephone; (b) telemarketing calls using an artificial or pre-recorded
voice to your cellular telephone or residential line; or (c) two or more
telemarketing calls within any twelve-month period to a telephone number that
was registered on the National Do-Not-Call Registry, where the calls promoted
Alarm.com goods or services or could have resulted in the installation of a
security system that could use or include any Alarm.com product or service.
Records obtained through this case indicate that you may have received one or
more of these calls. You are not a member of the Settlement Class if you
previously received a notice of this class action and excluded yourself. You
also are not a member of the Settlement Class if you provided your telephone
number to Alarm.com before you received the allegedly unlawful calls from
Alliance.


The Court authorized this Notice because you have a right to know about the
proposed Settlement and your options before the Court decides whether to approve
the Settlement. Because your rights will be affected by this Settlement, it is
extremely important that you read this Notice carefully.


What is this lawsuit about? Plaintiffs brought this lawsuit alleging that
Alarm.com’s dealer, Alliance Security, Inc., violated the Telephone Consumer
Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”) by making or retaining others
to make automated telemarketing calls promoting Alarm.com’s goods or services to
cellular telephones, and making calls using an artificial or pre- recorded voice
to a residential line, and making calls to telephone numbers registered on the
National Do-Not-Call Registry without the prior permission of the people
contacted. Under the TCPA, a person is entitled to receive $500 for calls that
were placed using a prerecorded messages or automated telephone dialing system
without the person’s consent. A person is entitled to receive up to $500 per
call for calls placed to telephone numbers registered on the National Do-
Not-Call Registry without that person’s consent. If the person proves the calls
were placed







--------------------------------------------------------------------------------






willfully, the person is entitled to triple the amount awarded, up to $1,500.
Alarm.com denies all allegations of wrongdoing in the lawsuit. The Court did not
decide in favor of the Plaintiffs or Alarm.com. Instead, both sides agreed to a
settlement. That way, they avoid the cost of a trial, and the people affected
will get compensation.


What are the terms of the Settlement? Alarm.com will pay $28,000,000 into a fund
that will cover: (1) cash payments to eligible persons in the Settlement Class
who submit claim forms; (2) attorneys’ fees to Class Counsel, in an amount not
to exceed 30% of the Settlement Fund or $8,400,000 as approved by the Court; (3)
Class Counsel’s out-of-pocket expenses currently estimated to be $300,000 as
approved by the Court; (4) court-approved Service Awards in the amount of
$10,000 each to Plaintiffs Abante Rooter and Plumbing, Inc., Hankins, and
Charvat; and (5) the costs of administering the Settlement. Your share of the
fund will depend on a number of factors, including the number of claim forms
that Settlement Class Members submit. Class Counsel estimate each Settlement
Class Member will receive between $95 and $143.


YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT


Submit a claim form. To get a cash payment, you must submit a claim form. You
may submit a claim form online by going to the Settlement Website at
www.AlarmTCPAClassAction.com and following the instructions. You may also
request a paper copy of the claim form by calling the Settlement Administrator
toll-free at 1-855-256-2243 or downloading it. You must mail your paper claim
form to P.O. Box 505034, Louisville, KY 40233-9702. Your claim form must be
postmarked or received through the Settlement Website at
www.AlarmTCPAClassAction.com by April 16, 2019.


Click Here For A Downloadable Claim Form
Click Here To Access An Electronic Claim Form


Exclude yourself. To exclude yourself from the settlement, you must send a
letter by mail saying that you want to be excluded from the Abante Rooter and
Plumbing, Inc. et al. v. Alarm.com Incorporated et al. settlement. You must sign
the letter and include the following statement: “I request to be excluded from
the Settlement in the Alarm.com action.” Your request for exclusion must include
your full name, address, and telephone number at which you may be contacted; the
telephone number(s) which you maintain was unlawfully called; and must be
personally signed by you. You must mail your exclusion request postmarked no
later than April 16, 2019 to the following address:


Alarm.com Settlement Administrator
P.O. Box 505034
Louisville, KY 40233-9702


If you submit a valid exclusion request, you will not get a payment, and you
cannot object to the Settlement. You will not be legally bound by anything that
happens in this lawsuit.





--------------------------------------------------------------------------------








Object. If you remain a Settlement Class Member, you may object to the
Settlement by writing to the Court by no later than April 16, 2019. Additional
details on how to object to the Settlement are contained in the detailed notice
which is available on the Settlement Website at www.AlarmTCPAClassAction.com.
Please note that the Court cannot change the terms of the Settlement. The Court
can only approve or deny the Settlement.


Go to the Fairness Hearing. The Court will hold a hearing on July 30, 2019 at
2:00 p.m. to decide whether to approve the Settlement, including the amount of
attorneys’ fees and costs to be paid to Class Counsel and the amount of Service
Awards to be paid to the Class Representatives. It is not necessary for you to
appear at the hearing, but you may attend at your own expense. The hearing will
be held at the U.S. District Court for the Northern District of California,
located at 1301 Clay Street, Oakland, CA 94612, in Courtroom One on the Fourth
Floor.


Note: The date and time of the fairness hearing are subject to change by Court
Order. Any changes will be posted at the Settlement Website,
www.AlarmTCPAClassAction.com. You can also monitor case activity and for changes
to the dates and time of the fairness hearing by accessing the Court docket in
this case through the Court’s Public Access to Court Electronic Records (PACER)
system at https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk
of the Court for the United States District Court for the Northern District of
California, 1301 Clay Street, Oakland, CA 94612, between 9:00 a.m. and 4:00
p.m., Monday through Friday, excluding Court holidays.


Do Nothing. If you do nothing, you will be legally bound by the settlement but
you will not get a settlement payment.


Further information regarding the Settlement is available at
www.AlarmTCPAClassAction.com. You may also contact the Settlement Administrator
toll-free at 1-855-256-2243 or by writing to: Alarm.com Settlement
Administrator, P.O. Box 505034, Louisville, KY 40233-9702.


_________________________________________________________________________________________________________________
The United States District Court for the Northern District of California has
ordered this email notice to be sent. If you wish to UNSUBSCRIBE from future
email messages from the Settlement Administrator with regard to this Settlement,
please click on this link.




Click Here For A Downloadable Claim Form
Click Here To Access An Electronic Claim Form




3

--------------------------------------------------------------------------------






































































































— EXHIBIT    3 —







--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER


1
Chiharu Sekino, SBN #306589 Email: csekino@sfmslaw.com

2
SHEPHERD, FINKELMAN, MILLER & SHAH, LLP

1230 Columbia Street, Suite 1140
3
San Diego, California 92101

Telephone: (619) 235-2416
4    Facsimile: (866) 300-7367


5    Beth E. Terrell, SBN #178181
Email: bterrell@terrellmarshall.com
6
Jennifer Rust Murray, Admitted Pro Hac Vice

Email: jmurray@terrellmarshall.com
7
Elizabeth A. Adams, SBN #290029

Email: eadams@terrellmarshall.com
8
TERRELL MARSHALL LAW GROUP PLLC

936 North 34th Street, Suite 300
9
Seattle, Washington 98103

Telephone: (206) 816-6603
10
Facsimile: (206) 319-5450



11    


12
[Additional Counsel Appear on Signature Page]
13
Attorneys for Plaintiffs and the Proposed Class
14    


15
UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
OAKLAND DIVISION

17
ABANTE ROOTER AND PLUMBING,
 
 
INC., MARK HANKINS, and PHILIP J.
NO. 4:15-cv-06314-YGR
18
CHARVAT, individually and on behalf of all
[PROPOSED] FINAL APPROVAL ORDER
 
others similarly situated,
 
19
 
 
 
 
 
20
Plaintiffs,
 
 
 
JURY TRIAL DEMAND
21
v.
 
 
 
Complaint Filed: December 30, 2015
22
ALARM.COM INCORPORATED, and
 
 
ALARM.COM HOLDINGS, INC.,
Honorable Yvonne Gonzalez Rogers
23
 
 
 
 
DATE:
24
Defendants,
TIME:
 
 
LOCATION: Oakland Courthouse
25
 
                       Courtroom 1 - 4th Floor
 
 
 
26
 
 
 
 
 
27
 
 






--------------------------------------------------------------------------------








SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER
1
This matter came before the Court upon consideration of Plaintiffs’ Motion for
Final
2
Approval of Class Action Settlement and Class Counsel’s Motion for an Award of
Fees, Costs,
3
and Class Representative Service Awards. After considering the motions and the
declarations
4
and exhibits submitted with the motions, the Court enters this Final Approval
Order and
5
Judgment (“Final Approval Order”), which constitutes a final adjudication on the
merits of all
6
claims of the Class. It is HEREBY ORDERED that the motions are GRANTED, the
Class is
7
certified, the Settlement Agreement is finally approved, Class Counsel are
awarded $     
8
in fees and $    in costs, and Service Awards are approved in the amount of
$    for each
9
Plaintiff ($    total).
10
WHEREAS, on or about     , the Parties filed the Settlement Agreement (Docket
No.
11
    ) which sets forth the terms and conditions of the Settlement and release of
certain claims
12
(i.e., the Released Claims) against Alarm.com and all other Released Parties
(“Settlement”);
13
WHEREAS, Plaintiffs and Class Counsel have filed motions, pursuant to Rule 23 of
the
14
Federal Rules of Civil Procedure, for orders finally approving the Agreement,
which will dismiss
15
this Action with prejudice, and granting Class Counsel’s request for an award of
fees and costs,
16
and Service Awards to the Plaintiffs;
17
WHEREAS, the Court preliminary approved the Settlement on    (Docket No.
18
    ), and Notice was given to Settlement Class members pursuant to that
Preliminary Approval
19
Order;
20
WHEREAS, the Court has reviewed and considered all papers filed in support of
and in
21
opposition to the Settlement, and all exhibits thereto, and has held a hearing
after notice to the
22
Settlement Class was sent in order to confirm that the Settlement is fair,
reasonable, and
23
adequate, and to determine whether the Final Approval Order should be entered in
this Action
24
pursuant to the terms and conditions set forth in the Amended Agreement (“Final
Approval
25
Hearing”) on MONTH DAY 2019, at which time the Parties and all interested
persons were
26
heard in support of and in opposition to the Settlement; and
27





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER
1
WHEREAS, upon consideration of the above, the Court finds that the Settlement is
fair,
2
adequate, and reasonable to the Class, within the authority of the Parties, and
the result of
3
extensive arm’s length negotiations.
4
THEREFORE, the following is HEREBY ORDERED:
5
1.
The Court has jurisdiction over the subject matter of this Action and personal

6
jurisdiction over the Parties and the Class. The definitions and provisions of
the Settlement
7
Agreement are incorporated in this Order as though fully set forth herein.
8
2.
Pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure, and for the

9
purposes of settlement only, the Class is certified as follows:
10
All persons who, from December 30, 2011 through the date of Final
11
Approval, received a telemarketing call made by Alliance Security

or any of Alliance’s sub-dealers, Independent Business Operators,
12
vendors, lead generators, or agents (defined as “Alliance”) either

promoting Alarm.com’s goods or services or that could have resulted in
13
the installation of a security system that could use or

include any Alarm.com product or service (a) to a cellular telephone
14
number through the use of an automatic telephone dialing system or

an artificial or prerecorded voice, (b) to a residential telephone line
15
using an artificial or prerecorded voice, or (c) to a cellular or residential

telephone number registered on the national Do Not Call
16
Registry and who received more than one such call within any twelve-

month period. Persons who provided their telephone
17
numbers to Alarm.com prior to receiving calls from Alliance are not

Settlement Class Members. Class Members who previously
18
excluded themselves from the Class are not Settlement Class

Members.
19    
    
20
3.    For purposes of settlement, the Court appoints Plaintiffs “Class
Representatives.”
21
4.    For purposes of settlement, the Court appoints the attorneys at Broderick
&
22
Paronich, P.C., Terrell Marshall Law Group PLLC, The Law Offices of Matthew P.
McCue, and
23    
Bailey & Glasser, LLP as Class Counsel.
24    
5.    With respect to the Settlement Class, this Court finds, for settlement
purposes
25
only, that: (a) the Settlement Class is so numerous that joinder of all members
is impracticable;
26    
(b) there are questions of law or fact common to the Settlement Class; (c) the
claims of the Class
27    





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER
1
Representatives, identified above, are typical of the claims of the Settlement
Class; (d) the Class
2
Representatives will fairly and adequately protect the interests of the
Settlement Class; (e) the
3
questions of law or fact common to the members of the Settlement Class
predominate over the
4
questions affecting only individual members, and (f) certification of the
Settlement Class is
5
superior to other available methods for the fair and efficient adjudication of
the controversy. The
6
Court further finds that: (g) the members of the Settlement Class have a limited
interest in
7
individually prosecuting the claims at issue; (h) it is desirable to concentrate
the claims in this
8
forum; and (i) it is unlikely that there will be difficulties encountered in
administering this
9
Settlement.
10
If the Settlement terminates for any reason, the certification of the Settlement
Class shall
11
be automatically vacated, null and void, and this Action shall revert to its
status immediately
12
prior to the execution of the Settlement Agreement.
13
6.
The Court finds that the notice given to members of the Settlement Class
pursuant

14
to the terms of the Settlement Agreement fully and accurately informed
Settlement Class
15
members of all material elements of the Settlement and constituted valid,
sufficient, and due
16
notice to all such members. The notice fully complied with due process, Rule 23
of the Federal
17
Rules of Civil Procedure, and with all other applicable law.
18
7.
Those who timely submitted valid requests for exclusion are excluded from the

19
Settlement Class and are not bound by this Final Approval Order.
20
8.
The Court finally approves this Settlement, and finds that it is in all respects
fair,

21
reasonable, and adequate and in the best interest of the Settlement Class
Members. The Parties
22
dispute the validity of the claims in the Action, and their dispute underscores
not only the
23
uncertainty of the outcome but also why the Court finds the Settlement Agreement
to be fair,
24
reasonable, and adequate. Had they continued to litigate, Settlement Class
members faced the
25
challenge of convincing a jury that Alarm.com should be held responsible for
telephone calls
26
placed by one of its independent dealers. They also would have faced the
challenge of surviving
27





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER
1
an appeal of the Court’s summary judgment and class certification orders, and
any other rulings
2
rendered during trial. Class Counsel have reviewed the Settlement Agreement and
find it to be in
3
the best interest of Settlement Class members. For all these reasons, the Court
finds that the
4
uncertainties of continued litigation in both the trial and appellate courts, as
well as the expense
5
associated with it, weigh in favor of Settlement approval.
6
9.
The Parties, their counsel, and the Settlement Administrator shall fulfill their

7
obligations and duties under the Settlement Agreement.
8
10.
The Court dismisses with prejudice this Action, the Released Claims, and the

9
Released Parties, and adjudges that the Released Claims are released against the
Released
10
Parties.
11
12.
The Court adjudges that Plaintiffs and the Settlement Class Members are deemed

12
to have fully, finally, completely, and forever released, relinquished, and
discharged the
13
Released Claims against the Released Parties.
14
13.
Plaintiffs and the Settlement Class Members are permanently enjoined and barred

15
from asserting, initiating, prosecuting, or continuing any of the Released
Claims against the
16
Released Parties.
17
14.
The Settlement Administrator executed the Notice Plan according to the terms of

18
the Settlement Agreement. The notices apprised the Settlement Class members of
the pendency
19
of the litigation; of all material elements of the proposed Settlement,
including but not limited to
20
the relief afforded the Settlement Class under the Settlement Agreement; of the
res judicata
21
effect on members of the class and of their opportunity to object to, comment
on, or opt out of,
22
the Settlement; of the identity of Class Counsel and Class Counsel’s contact
information; and of
23
the right to appear at the Final Approval Hearing. The Notice Plan prescribed by
the Settlement
24
Agreement was reasonable and provided due and adequate notice of these
proceedings and of the
25
matters set forth therein, including the terms of the Settlement Agreement, to
all parties entitled
26
to such notice. The notice given to members of the Settlement Class satisfied
the requirements
27





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER
1
of Federal Rule of Civil Procedure 23 and the requirements of constitutional due
process. The
2
notices were reasonably calculated under the circumstances to apprise Settlement
Class members
3
of the pendency of this Action, all material elements of the Settlement, and
their opportunity to
4
exclude themselves from, object to the Settlement, and appear at the final
fairness hearing. The
5
Court has afforded a full opportunity to all Settlement Class Members to be
heard. Accordingly,
6
the Court determines that all members of the Settlement Class, except those who
timely excluded
7
themselves from the Class, are bound by this Final Approval Order.
8
15.
Within ten (10) days after the filing of the proposed Settlement Agreement in
the

9
Court, a notice of the proposed Settlement was served upon the appropriate state
official of each
10
State in which a Settlement Class member resides and upon the Attorney General
of the United
11
States. The Court finds that the notice provided satisfied the requirements of
28 U.S.C. § 1715(b)
12
and that more than ninety (90) days have elapsed since the required notice was
provided, as
13
required by 28 U.S.C. § 1715(d).
14
16.
The Court approves payment of attorneys’ fees in the amount of $    and costs to

15
Class Counsel in the amount of $     . These amounts shall be taken out of the
Settlement Fund
16
that is paid by Alarm.com pursuant to the terms of the Settlement Agreement. The
Court finds
17
these amounts to be appropriate and reasonable in light of the work performed by
Class Counsel
18
and the benefits obtained by the Class Members. In addition, the Court finds
that the Settlement
19
Agreement was negotiated at arms’ length and without collusion.
20
17.
In the event that settlement payments exceed the threshold amounts that must be

21
reported to the Internal Revenue Service by means of a Form 1099, Class Counsel,
and the
22
Settlement Administrator, will take all necessary and reasonable steps to obtain
W-9’s from
23
claimants and to comply with applicable IRS regulations on issuing 1099’s
without a social
24
security number or tax entity identification number, and shall take all
reasonable and necessary
25
steps to avoid imposition of IRS penalties against the Settlement Fund,
including, but not limited
26
27





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER
1
to limiting payments below the reportable threshold and/or withholding of taxes
and any
2
applicable penalties.
3
18.
The Court approves the service fee payment of $    for each Class

4
Representative and specifically finds that amount to be reasonable in light of
the service
5
performed by the Class Representatives for the class. This amount shall be paid
from the
6
Settlement Fund in accordance with the terms of the Settlement Agreement. Any
service award
7
will be reported as “other income” in Box 3 of the Form 1099-MISC.
8
19.
Neither this Final Approval Order nor the Settlement Agreement is an admission

9
or concession by Alarm.com or any of the other Released Parties of the validity
of any claims or
10
of any liability or wrongdoing or of any violation of law. This Final Approval
Order and the
11
Settlement Agreement do not constitute a concession and shall not be used as an
admission or
12
indication of any wrongdoing, fault or omission by Alarm.com or any of the other
Released
13
Parties or any other person in connection with any transaction, event or
occurrence, and neither
14
this Final Approval Order nor the Settlement Agreement nor any related documents
in this
15
proceeding, nor any reports or accounts thereof, shall be offered or received in
evidence in any
16
civil, criminal, or administrative action or proceeding, other than such
proceedings as may be
17
necessary to consummate or enforce this Final Approval Order, the Settlement
Agreement, and
18
all releases given thereunder, or to establish the affirmative defenses of res
judicata or collateral
19
estoppel barring the pursuit of claims released in the Settlement Agreement.
This Final Approval
20
Order also does not constitute any opinion or position of the Court as to the
merits of the claims
21
and defenses related to this Action.
22
20.
Upon the Effective Date, the Class Representatives and each Settlement Class

23
Member will be deemed to have completely released and forever discharged the
Released Parties
24
from the Released Claims. Released Claims means any and all claims, causes of
action, suits,
25
obligations, debts, demands, agreements, promises, liabilities, damages, losses,
controversies,
26
costs, expenses, and attorneys’ fees of any nature whatsoever, against any
Released Party,
27





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER
1
whether based on any federal law, state law, common law, territorial law,
foreign law, contract,
2
rule, statute, regulation, or equity, whether known or unknown, suspected, or
unsuspected,
3
asserted or unasserted, foreseen or unforeseen, actual or contingent, liquidated
or unliquidated,
4
punitive or compensatory, as of the date of the Final Approval Order, that arise
out of or relate in
5
any way to telemarketing calls received on or after December 30, 2011 through
the date of Final
6
Approval Order placed by Alliance either promoting Alarm.com’s goods or services
or that
7
could have resulted in the installation of a security system that could use or
include any
8
Alarm.com product or service: (a) to a cellular telephone number through the use
of an automatic
9
telephone dialing system or an artificial or pre-recorded voice, (b) to a
residential telephone
10
number using an artificial or pre-recorded voice, or (c) to a cellular or
residential number
11
registered on the national Do Not Call Registry where more than one such call
was received
12
within any twelve-month period.
13
21.
As of the Effective Date, Settlement Class Members also will waive and release

14
any and all provisions, rights and benefits conferred either (a) by Section 1542
of the California
15
Civil Code, or (b) by any law of any state or territory of the United States, or
principle of
16
common law, which is similar, comparable, or equivalent to Section 1542 of the
California Civil
17
Code, with respect to the claims released pursuant to Section 3.1 above. Section
1542 of the
18
California Civil Code reads:
19
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS

WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
20
EXIST    IN    HIS    OR    HER    FAVOR    AT    THE    TIME    OF

EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
21
MUST HAVE MATERIALLY AFFECTED HIS OR

HER SETTLEMENT WITH THE DEBTOR.
22


23
22.    Plaintiffs and Settlement Class Members may hereafter discover facts in
24    
addition to or different from those they now know or believe to be true with
respect to the
25    
subject matter of the Released Claims, but upon the Effective Date, shall be
deemed to have,
26    
and by operation of the Final Approval Order and Judgment shall have, fully,
finally, and
27    
forever settled and released any and all of the Released Claims whether known or
unknown,





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER
1
suspected or unsuspected, contingent or non-contingent, which now exist, or
heretofore have
2
existed upon any theory of law or equity now existing or coming into existence
in the future,
3
including, but not limited to, conduct that is negligent, intentional, with or
without malice, or a
4
breach of any duty, law or rule, without regard to the subsequent discovery or
existence of
5
such different or additional facts. However, the Settlement Agreement is not
intended to and
6
does not prohibit a Settlement Class Member from responding to inquiries posited
by federal,
7
state or local agencies and/or law enforcement, even if the inquiries relate to
the Released
8
Claims.
9
23.
If the Effective Date does not occur because this Order is reversed on appeal or

10
for any other reason, the Parties shall be returned to the status quo ex ante,
for all litigation
11
purposes, as if no Settlement had been negotiated or entered into and thus this
Final Approval
12
Order and all other findings or stipulations regarding the Settlement shall be
automatically void,
13
vacated, and treated as if never filed.
14
24.
The Court retains jurisdiction to consider all further matters arising out of or

15
connected with the Settlement, including the implementation and enforcement of
the Settlement
16
Agreement.
17
25.
There were    objections to the Settlement. They are all overruled.

18
26.
The Court finds that no justifiable reason exists for delaying entry of this
Final

19
Approval Order and, good cause appearing, it is expressly directed that this
Final Approval
20
Order and separate Judgment be entered as final and appealable and the case
dismissed with
21
prejudice.
22


23


24


25


26


27





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER
1
HEREFORE, the Clerk of the Court is HEREBY ORDERED to enter this Final
2
Approval Order and Judgment.
3
IT IS HEREBY ORDERED.
4
DATED this    day of     , 2019.
5


6
_____________________________________
7
UNITED STATES JUDGE
8


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26
27





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER


1    CERTIFICATE OF SERVICE


2
I, Beth E. Terrell, hereby certify that on October 1, 2018, I electronically
filed the
3
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of
4
such filing to the following:
5


6
Kasey C. Townsend, SBN #152992

Email: ktownsend@murchisonlaw.com
7
Susan J. Welde, SBN #205401

Email: swelde@murchisonlaw.com
8
MURCHISON & CUMMING, LLP

275 Battery Street, Suite 850
9
San Francisco, California 94111

Telephone: (415) 524-4300
10


11
Martin W. Jaszczuk, Admitted Pro Hac Vice

Email: mjaszczuk@jaszczuk.com
12
Margaret M. Schuchardt, Admitted Pro Hac Vice

Email: mschuchardt@jaszczuk.com
13
Seth H. Corthell, Admitted Pro Hac Vice

Email: scorthell@jaszczuk.com
14
Daniel I. Schlessinger, Admitted Pro Hac Vice

Email: dschlessinger@jaszczuk.com
15
JASZCZUK P.C.

311 South Wacker Drive, Suite 1775
16
Chicago, Illinois 60606

Telephone: (312) 442-0311
17    


18
Craig S. Primis, Admitted Pro Hac Vice
19
Email: craig.primis@kirkland.com

KIRKLAND & ELLIS LLP
20
655 Fifteenth Street, N.W.

Washington, DC 20005
21
Telephone: (202) 879-5921

Facsimile: (202) 879-5200
22


23    Attorneys for Defendants Alarm.com Incorporated and Alarm.com Holdings,
Inc.


24


25


26


27





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 3
FINAL APPROVAL ORDER


1    DATED this 1st day of October, 2018.


2    TERRELL MARSHALL LAW GROUP PLLC 3


4
By: /s/ Beth E. Terrell, SBN #178181

Beth E. Terrell, SBN #178181
5
Email: bterrell@terrellmarshall.com

936 North 34th Street, Suite 300
6
Seattle, Washington 98103-8869

Telephone: (206) 816-6603
7
Facsimile: (206) 319-5450



8    Attorneys for Plaintiffs


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27





--------------------------------------------------------------------------------












































































































— EXHIBIT    4 —







--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 4 - LONG FORM NOTICE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
Abante Rooter and Plumbing, Inc., et al. v. Alarm.com Incorporated et al.
Case No. 4:15-cv-06314
If you received telemarketing calls from Alliance Security or a third party
hired by Alliance that promoted or that could have resulted in the purchase of
Alarm.com’s goods or services, you may be entitled to a cash payment under a
class action settlement.
A federal court authorized this Notice. This is not a solicitation from a
lawyer.
•
Alarm.com has agreed to pay $28,000,000 into a fund from which eligible persons
or entities who file claims will receive cash awards after deducting settlement
administration expenses, any court-awarded service awards, and court-awarded
attorneys’ fees and costs.

•
The settlement resolves a lawsuit involving individuals or entities who, on or
after December 30, 2011 through the date of entry of the Final Approval Order,
received a telemarketing call placed by Alliance Security, Inc. or third parties
hired by Alliance promoting Alarm.com’s goods or services or that could have
resulted in the installation of a security system that could use or include any
Alarm.com product or service: (a) to a cellular telephone number through the use
of an automatic telephone dialing system or an artificial or pre-recorded voice,
or (b) to a residential telephone number through the use of an artificial or
pre-recorded voice, or (c) to a cellular or residential number registered on the
national Do Not Call Registry more than once within any twelve-month period.
Persons who previously excluded themselves from this class action or provided
their telephone number to Alarm.com before receiving calls from Alliance are not
members of the Settlement Class.

•
Court-appointed lawyers for the class (“Class Counsel”) will ask the Court for a
payment of up to $8,400,000 from the fund as attorneys’ fees, which is equal to
30% of the fund. In addition, Class Counsel will ask the Court to reimburse them
for the out-of-pocket expenses they paid to investigate the facts, litigate the
case, and negotiate the settlement, which shall not exceed approximately
$300,000.

•
Alarm.com denies all allegations of wrongdoing in the lawsuit. As part of the
proposed settlement, Alarm.com does not admit to any wrongdoing and continues to
deny the allegations against it.

•
The two sides disagree on whether Plaintiffs and the class could have won at
trial.

•
Your legal rights are affected whether you act or don’t act. Read this Notice
carefully.





QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 1 ~





--------------------------------------------------------------------------------








SETTLEMENT AGREEMENT EXHIBIT 4 - LONG FORM NOTICE
YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
SUBMIT A CLAIM FORM BY
April 16, 2019


This is the only way to receive a payment.


EXCLUDE YOURSELF BY
April 16, 2019
Get no payment. This is the only option that allows you to ever be part of any
other lawsuit against Alarm.com about the legal claims in this case.
OBJECT BY
April 16, 2019


Write to the Court explaining why you don’t like the settlement.
ATTEND A HEARING ON
April 16, 2019


Ask to speak in Court about the fairness of the settlement.
DO NOTHING
Get no payment. Give up rights.





BASIC INFORMATION
1. What is this Notice and why should I read it?

The purpose of this Notice is to let you know that a proposed settlement has
been reached in the class action lawsuit entitled Abante Rooter and Plumbing,
Inc. et al. v. Alarm.com Incorporated et al., Case No. 4:15- cv-06314, pending
in the U.S. District Court for the Northern District of California. You have
legal rights and options that you may act on before the Court decides whether to
approve the proposed settlement. Because your rights will be affected by this
settlement, it is extremely important that you read this Notice carefully. This
Notice summarizes the settlement and your rights under it.
2. What is this lawsuit about?

In a class action, one or more people, called class representatives, sue on
behalf of people who have similar claims. All of these people are a class, or
class members. One court resolves the issues for all class members, except those
who exclude themselves from the class.


The class representatives brought this lawsuit alleging that Alarm.com’s dealer,
Alliance Security, Inc., violated the Telephone Consumer Protection Act, 47
U.S.C. § 227, et seq. (“TCPA”) by making or retaining others to make automated
telemarketing calls promoting Alarm.com’s goods or services to cellular
telephones, and making calls using an artificial or pre-recorded voice to a
residential line, and calling telephone numbers registered on the National
Do-Not-Call Registry without the prior permission from the




QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 2 ~



--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 4 - LONG FORM NOTICE


people contacted. Under the TCPA, a person is entitled to receive $500 for calls
that were placed using a prerecorded messages or automated telephone dialing
system without the person’s consent. A person is entitled to receive up to $500
per call for calls placed to telephone numbers registered on the National Do-
Not-Call Registry without that person’s consent. If the person proves the calls
were placed willfully, the person is entitled to triple the amount awarded up to
$1,500.


The Court has preliminarily certified a class for settlement purposes only (the
“Settlement Class”). U.S. District Court Judge Yvonne Gonzalez Rogers (the
“Court”) is in charge of this class action.


Alarm.com denies that it made any telemarketing calls to consumers or that it
should be held liable for calls that Alliance or other third parties made.


THE SETTLEMENT
3. Why is there a settlement?

The Court did not decide in favor of the Plaintiffs or Alarm.com. Instead, both
sides agreed to a settlement. That way, they avoid the cost of a trial, and the
people affected will get compensation. The class representatives and their
attorneys think the settlement is best for the Settlement Class.


WHO IS IN THE SETTLEMENT?
4. How do I know if I am part of the settlement?

You are in the Settlement Class if, on or after December 30, 2011, you received
a telemarketing call promoting Alarm.com’s goods or services from Alliance or
third parties hired by Alliance:


(1)
On a cellular telephone using an automatic telephone dialing system or
artificial or prerecorded voice; or



(2)
On a residential telephone using an artificial or prerecorded voice; or



(3)
Two or more times within a twelve-month period on a cellular or residential
telephone number that was on the National Do-Not-Call Registry.



You are NOT part of the Settlement Class if you previously excluded yourself
from this class action or you provided your telephone number to Alarm.com before
receiving calls from Alliance. The Settlement Class also does not include any
persons who validly request exclusion from the Settlement Class, as described
under Question 10. A person who does not exclude him or herself is a “Settlement
Class Member.”




QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 3 ~



--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 4 - LONG FORM NOTICE


If you have questions about whether you are part of the Settlement Class, you
may call 1-855-256-2243 or visit www.AlarmTCPAClassAction.com for more
information.


THE SETTLEMENT BENEFITS – WHAT YOU GET
5. What does the settlement provide?

Alarm.com has agreed to pay $28,000,000 to be divided among all Settlement Class
Members who send in a valid Claim Form after any fees, costs, service awards,
and settlement administration expenses have been deducted.
6. How much will my payment be?



Your share of the settlement will depend on the number of Claim Forms that Class
Members submit and
other factors. Class Counsel estimate you will receive approximately $95–$143
but this is only an estimate.


HOW YOU GET A PAYMENT – SUBMITTING A CLAIM FORM
7. How do I make a claim?



To qualify for payment, you must submit a Claim Form by April 16, 2019. You may
submit a Claim Form online by going to the Settlement Website at
www.AlarmTCPAClassAction.com and following the instructions. If you received a
postcard with an attached claim form, simply complete the Claim Form, tear it
off at the perforated line, and mail. You also may download a paper Claim Form
on the Settlement Website or call the Settlement Administrator at 1-855-256-2243
to request a paper Claim Form. Claim Forms sent by mail must be postmarked by
April 16, 2019 and mailed to:
Alarm.com Settlement Administrator
P.O. Box. 505034
Louisville, KY 40233-9702





8. When will I get my payment?



The Court will hold a hearing on July 30, 2019 to decide whether to approve the
settlement. If the settlement is approved, appeals may still follow. It is
always uncertain whether these appeals can be resolved, and resolving them can
take more than a year. Please be patient.




QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 4 ~



--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 4 - LONG FORM NOTICE
9. What am I giving up to get a payment or stay in the Settlement Case?

Unless you exclude yourself, you are staying in the Settlement Class and you
will be a Settlement Class Member. That means you can’t sue, continue to sue, or
be part of any other lawsuit against Alarm.com regarding the claims that are the
subject of the settlement. If the settlement is approved and becomes final and
not subject to appeal, then you and all Settlement Class Members release all
“Released Claims” against all “Released Parties.” It also means that all of the
Court’s orders will apply to you and legally bind you.
The Settlement Agreement (available at www.AlarmTCPAClassAction.com) describes
the claims you are releasing (the “Released Claims”) and against whom you are
releasing claims (“Released Parties”) in detail, so read it carefully. To
summarize, the Release includes claims that arise out of Alliance’s allegedly
improper use of an “automatic telephone dialing system” or an “artificial or
prerecorded voice” to make telemarketing calls promoting Alarm.com’s goods or
services to cellular and residential phones without the recipients’ consent. The
Release also includes claims that Alliance called telephone numbers on the
National Do-Not-Call Registry at least twice within a twelve-month period
without the recipients’ prior express written consent. Under the TCPA a person
is entitled to receive $500 for calls that were placed using a prerecorded
messages or automated telephone dialing system without the person’s consent. A
person is entitled to receive up to $500 per call for calls placed to telephone
number registered on the National Do- Not-Call Registry without that person’s
consent. If the person proves the calls were placed willfully, the person is
entitled to triple the amount awarded, up to $1,500.
The Settlement Agreement is between Plaintiffs and Alarm.com only. By
participating in the settlement, you are not releasing any claims for damages
you may have against anyone else, including Alliance.
EXCLUDING YOURSELF FROM THE SETTLEMENT
If you don’t want a payment from this settlement and you want to keep the right
to sue or continue to sue Alarm.com, then you must take steps to remove yourself
from the Settlement Class. This is called excluding yourself—or is sometimes
referred to as “opting out” of the Settlement Class.
10. How do I exclude myself from the settlement?



To exclude yourself from the settlement, you must send a letter saying that you
want to be excluded from the Abante Rooter and Plumbing, Inc., et al. v.
Alarm.com Incorporated et al. settlement. You must sign the letter and include
the following statement: “I request to be excluded from the settlement in the
Alarm.com action.” You must also include your full name, address, telephone
number where you may be contacted, the telephone numbers you maintain were
called, and your signature. Your exclusion request must be postmarked no later
than April 16, 2019, and must be mailed to:
Alarm.com Settlement Administrator
P.O. Box. 505034
Louisville, KY 40233-9702







QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 5 ~



--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 4 - LONG FORM NOTICE


You cannot exclude yourself on the phone or by fax or email. If you ask to be
excluded, you will not get any payment, and you cannot object to the settlement.
You will not be legally bound by anything that happens in this lawsuit.
11. If I don't exclude myself, can I sue Alarm.com for the same thing later?

No. Unless you exclude yourself, you give up any right to sue Alarm.com for the
claims that this settlement resolves. If you already have a lawsuit that may
relate to the claims being released as part of this class settlement, you should
speak to your lawyer in that case immediately. You must exclude yourself from
this Settlement Class to continue your own lawsuit. Remember, the exclusion
deadline is April 16, 2019.
12. If I exclude myself, can I get anything from this settlement?

No. If you exclude yourself, do not submit a claim to ask for a payment.


THE LAWYERS REPRESENTING YOU
13. Do I have a lawyer in this case?

The Court has appointed Terrell Marshall Law Group, Bailey & Glasser LLP,
Broderick & Paronich, P.C., and The Law Office of Matthew P. McCue to represent
you and other Settlement Class Members. These lawyers are called Class Counsel.
You will not be charged for these lawyers. If you want to be represented by your
own lawyer, you may hire one at your own expense.
14. How will the lawyers be paid?



Class Counsel will ask the Court to approve payment of up to $8,400,000 to them
for attorneys’ fees, which is 30% of the Settlement Fund, together with $300,000
to cover out-of-pocket expenses. This payment would pay Class Counsel for their
time investigating the facts, litigating the case, and negotiating the
settlement. Class Counsel also will request the following service awards for the
Plaintiffs: Abante Rooter and Plumbing, Inc.: $10,000, Mark Hankins: $10,000,
Philip J. Charvat: $10,000. The Court may award less than these amounts.


OBJECTING TO THE SETTLEMENT
15. How do I object to the settlement?



QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 6 ~



--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 4 - LONG FORM NOTICE


If you are a Settlement Class Member and you do not exclude yourself from the
Settlement Class, you can object to the settlement if you don’t like any part of
it. You may give reasons why you think the Court should not approve it. The
Court will consider your views. The Court cannot change the terms of the
Settlement. The Court can only approve or deny the Settlement. To object, you
must file a written objection with the Court, stating that you object to the
settlement in Abante Rooter and Plumbing, Inc. et al. v. Alarm.com Incorporated
et al. The written objection must include your name, address and telephone
number where you can be contacted, the telephone number(s) that you maintain
were called; a statement of all grounds for your objection with the factual and
legal support for each stated ground; the identity of any witnesses you may call
to testify; copies of any exhibits you intend to introduce as evidence at the
Final Approval Hearing; a statement of the identity (including name, address,
phone number and email) of any lawyer who will be representing you with respect
to your objection; a statement of whether you intend to appear at the Final
Approval Hearing; and a statement regarding whether your objection applies to
just you, a subset of the Settlement Class, or the entire Settlement Class. You
must file the objection with the Court, so that it is postmarked no later than
April 16, 2019.
Abante Rooter and Plumbing, Inc. et al. v. Alarm.com Incorporated et al.
Case No. 4:15-cv-06314
Clerk of the Court
U.S. District Court for the Northern District of California
1301 Clay Street, Suite 400 S
Oakland, CA 94612





16. What's the difference between objecting and excluding myself from the
settlement?

Objecting simply means telling the Court that you don’t like something about the
settlement. You can object only if you stay in the Settlement Class. Excluding
yourself from the Settlement Class is telling the Court that you don’t want to
be part of the Settlement Class. If you exclude yourself, you have no basis to
object because the case no longer affects you.


THE COURT’S FAIRNESS HEARING
17. When and where will the Court hold a hearing on the fairness of the
settlement?



The Court will hold the final fairness hearing at 2:00 p.m. on July 30, 2019,
before the Honorable Yvonne Gonzales Rogers at the U.S. District Court for the
Northern District of California, Courtroom One, 4th Floor, 1301 Clay Street,
Oakland, CA 94612. The purpose of the hearing is for the Court to determine
whether the settlement is fair, reasonable, adequate, and in the best interests
of the class. At the hearing, the Court will hear any objections and arguments
concerning the fairness of the proposed settlement, including those related to
the amount requested by Class Counsel for attorneys’ fees and expenses and the
service award to the class representatives. After the hearing, the Court will
decide whether to approve the


QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 7 ~



--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 4 - LONG FORM NOTICE


settlement. We do not know how long these decisions will take.


Note: The date and time of the fairness hearing are subject to change by Court
Order. Any changes will be posted at the Settlement Website,
www.AlarmTCPAClassAction.com. You can also monitor case activity and for changes
to the dates and time of the fairness hearing by accessing the Court docket in
this case through the Court’s Public Access to Court Electronic Records (PACER)
system at https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk
of the Court for the United States District Court for the Northern District of
California, 1301 Clay Street, Oakland, CA 94612, between 9:00 a.m. and 4:00
p.m., Monday through Friday, excluding Court holidays.
18. Do I have to come to the hearing?

No. Class Counsel will answer any questions the Court may have. But you are
welcome to come to the hearing at your own expense. If you send an objection,
you don’t have to come to Court to talk about it. As long as your written
objection was filed and mailed on time, and meets the other criteria described
in the Settlement Agreement, the Court will consider it. You may also pay a
lawyer to attend, but you don’t have to.
19. May I speak at the hearing?

If you do not exclude yourself from the Settlement Class, you may ask the Court
for permission to speak at the hearing concerning any part of the proposed
Settlement Agreement. If you file an objection (see Question 15, above) and
intend to appear at the hearing, you must state your intention to do so in your
objection. You cannot speak at the hearing if you exclude yourself or if you
fail to state your intention to do so in your objection.
IF YOU DO NOTHING
20. What happens if I do nothing at all?

If you do nothing, you’ll get no money from this settlement. But, unless you
exclude yourself, you won’t be able to start a lawsuit, continue with a lawsuit,
or be part of any other lawsuit against Alarm.com relating to the claims
released in this case.


GETTING MORE INFORMATION
21. Are there more details about the settlement?



QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 8 ~



--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 4 - LONG FORM NOTICE


This Notice summarizes the proposed settlement. More details are in the
Settlement Agreement. You may review the Settlement Agreement on the Settlement
Website at www.AlarmTCPAClassAction.com. You can also get a copy of the
Settlement Agreement by contacting [COMPLETE CONTACT INFORMATION FOR ONE OF
PLAINTIFFS’ COUNSEL]
22. How do I get more information?

You can call 1-855-256-2243 toll free or write to Alarm.com Settlement
Administrator, P.O. Box 505034, Louisville, KY 40233-9702; or visit the
Settlement Website at www.AlarmTCPAClassAction.com, where you will find answers
to common questions about the settlement, a Claim Form, plus other information
to help you determine whether you are a member of the Settlement Class.


You can learn the number of calls that calling records obtained in this
litigation show you received by visiting the Settlement Website and following
the instructions. If information regarding the number of calls is not available,
the Settlement Website also provides additional information about how to
determine the number of calls you received.






PLEASE DO NOT CONTACT THE COURT, THE JUDGE, OR THE DEFENDANT WITH QUESTIONS
ABOUT THE SETTLEMENT OR CLAIMS PROCESS.


QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 9 ~



--------------------------------------------------------------------------------












































































































—
EXHIBIT    5 —






--------------------------------------------------------------------------------






































picture1.jpg [picture1.jpg]





--------------------------------------------------------------------------------












picture2.jpg [picture2.jpg]





--------------------------------------------------------------------------------
























































picture3.jpg [picture3.jpg]





--------------------------------------------------------------------------------


























picture4.jpg [picture4.jpg]





--------------------------------------------------------------------------------












































picture5.jpg [picture5.jpg]















--------------------------------------------------------------------------------
























picture6.jpg [picture6.jpg]







--------------------------------------------------------------------------------












































































































—
EXHIBIT    6 —






--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 6
PROPOSED PRELIMINARY APPROVAL ORDER


1
Chiharu Sekino, SBN #306589 Email: csekino@sfmslaw.com

2
SHEPHERD, FINKELMAN, MILLER & SHAH, LLP

1230 Columbia Street, Suite 1140
3
San Diego, California 92101

Telephone: (619) 235-2416
4    Facsimile: (866) 300-7367


5    Beth E. Terrell, SBN #178181
Email: bterrell@terrellmarshall.com
6
Jennifer Rust Murray, Admitted Pro Hac Vice

Email: jmurray@terrellmarshall.com
7
Elizabeth A. Adams, SBN #290029

Email: eadams@terrellmarshall.com
8
TERRELL MARSHALL LAW GROUP PLLC

936 North 34th Street, Suite 300
9
Seattle, Washington 98103

Telephone: (206) 816-6603
10
Facsimile: (206) 319-5450



11    


12
[Additional Counsel Appear on Signature Page]
13
Attorneys for Plaintiffs and the Proposed Class
14    


15
UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
OAKLAND DIVISION

17
ABANTE ROOTER AND PLUMBING,
 
 
INC., MARK HANKINS, and PHILIP J.
NO. 4:15-cv-06314-YGR
18
CHARVAT, individually and on behalf of all
[PROPOSED] ORDER GRANTING
 
others similarly situated,
PLAINTIFFS’ MOTION FOR
19
 
PRELIMINARY APPROVAL OF CLASS
 
 
ACTION SETTLEMENT
20
Plaintiffs,
 
 
 
 
21
v.
 
 
 
 
22
ALARM.COM INCORPORATED, and
 
 
ALARM.COM HOLDINGS, INC.,
 
23
 
 
 
 
 
24
Defendants.
 

25

26        Plaintiffs Abante Rooter and Plumbing, Inc., Mark Hankins, and Philip
J. Charvat


27
(“Plaintiffs”) on behalf of themselves and a proposed Settlement Class and
Alarm.com






--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 6
PROPOSED PRELIMINARY APPROVAL ORDER
1
Incorporated and Alarm.com Holdings, Inc. (“Alarm.com”) (Plaintiffs and
Alarm.com together
2
constitute the “Parties”) have entered into a Settlement Agreement.
3
Plaintiffs have moved for, and Alarm.com has indicated that it does not oppose
entry of
4
this order, which (a) conditionally certifies the Settlement Class (as defined
below) for settlement
5
purposes only; (b) appoints the Settlement Administrator; (c) provides for
notice of the
6
Settlement Agreement to Settlement Class members in accordance with the terms of
the
7
Settlement Agreement; (d) establishes procedures for objecting to, and opting
out of, the
8
proposed Settlement Agreement; (e) describes procedures for submitting claims;
and (f) sets a
9
date for hearing to finally approve the Settlement Agreement (“Final Approval
Hearing”).
10
The Court has considered the terms of the Settlement Agreement in light of the
issues
11
presented by the pleadings, the record in this case, the complexity of the
proceedings, the
12
absence of any evidence of collusion between the Parties, and the experience of
Class Counsel,
13
and is preliminarily satisfied that the Settlement Agreement is fair,
reasonable, and adequate. The
14
Court also is satisfied that the plan for sending notice of the Settlement to
the Settlement Class is
15
adequate, sufficiently informs Settlement Class members of the Settlement’s
terms and of the
16
conditional certification of the Settlement Class, and satisfies the
requirements set forth in
17
Federal Rule of Civil Procedure 23 and due process.
18
THEREFORE, IT IS ORDERED THAT:
19
1.
The Court has jurisdiction over the subject matter of this Action and personal

20
jurisdiction over the Parties and the conditionally certified Settlement Class,
as defined below.
21
2.
This Order incorporates by reference the definitions in the Settlement
Agreement,

22
and all capitalized terms used in this Order will have the same meanings as set
forth in the
23
Settlement Agreement, unless otherwise defined in this Order.
24
3.
The Parties have agreed to and the Court provisionally certifies the following

25
“Settlement Class” for purposes of settlement:
26
All persons who, from December 30, 2011 through the date of Final



27
Approval, received a telemarketing call made by Alliance Security or any






--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 6
PROPOSED PRELIMINARY APPROVAL ORDER
1
of Alliance’s sub-dealers, Independent Business Operators, vendors, lead

generators, or agents (defined as “Alliance”) either promoting Alarm.com’s
2
goods or services or that could have resulted in the installation of a security

system that could use or include any Alarm.com product or service (a) to a
3
cellular telephone number through the use of an automatic telephone dialing

system or an artificial or prerecorded voice, (b) to a residential telephone
line
4
using an artificial or prerecorded voice, or (c) to a cellular or residential

telephone number registered on the national Do Not Call Registry and who
5
received more than one such call within any twelve-month period. Persons

who provided their telephone numbers to Alarm.com prior to receiving calls
6
from Alliance are not Settlement Class Members. Class Members who previously

excluded themselves from the Class are not Settlement Class
7
Members.



8    


9    
4.    Based on the Court’s review of the Settlement Agreement (Dkt. #     ), the
10    
Motion for Preliminary Approval (Dkt. #     ), Plaintiffs’ supporting memorandum
(Dkt.
11
#     ), declarations of Plaintiffs’ counsel (Dkt. ##     ), the declaration of
Plaintiffs (Dkt.
12
#     ), and the declaration of the Settlement Administrator (Dkt. #     ), the
Court finds that
13
conditional certification of the Settlement Class for settlement purposes only
is appropriate under
14
Federal Rule of Civil Procedure 23 because the Class is so numerous that joinder
would be
15
impracticable, the Action presents common issues of law and fact that
predominate over any
16
individual questions, Plaintiffs’ claims are typical of the Settlement Class
members’ claims,
17
Plaintiffs and their counsel are adequate representatives of the Settlement
Class, and a class
18
action would be superior to thousands of individual lawsuits.
19
5.    Based on the Court’s review of the Settlement Agreement, the Motion for
20
Preliminary Approval, the supporting memoranda, declarations of counsel,
argument of counsel,
21
and the entire record, the Court finds that the Settlement Agreement is fair,
reasonable, and
22
adequate. Plaintiffs’ motion to preliminarily approve the Settlement Agreement
and certify the
23
Class is granted. The Court appoints Abante Rooter and Plumbing, Inc., Mark
Hankins, and
24
Philip Charvat as Class Representatives and Bailey & Glasser, LLP, Broderick &
Paronich, P.C.,
25
Terrell Marshall Law Group PLLC, and The Law Offices of Matthew P. McCue as
Class
26
Counsel.





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 6
PROPOSED PRELIMINARY APPROVAL ORDER
1
6.
The Court appoints KCC as Settlement Administrator, which shall fulfill the

2
functions, duties, and responsibilities of the Settlement Administrator as set
forth in the
3
Settlement Agreement and this Order. By accepting this appointment, the
Settlement
4
Administrator has agreed to the Court’s jurisdiction solely for purposes of
enforcement of the
5
Settlement Administrator’s obligations under the Settlement Agreement.
6
7.
The Settlement Administrator shall cause the Notice Plan to be commenced on or

7
before sixty (60) days after the entry of the Preliminary Approval Order.
8
8.
The Court finds that the method of providing notice to Settlement Class members

9
specified in section 4.2 of the Settlement Agreement and the manner of providing
for exclusion
10
requests and objections to the Settlement specified in sections 4.3 and 4.4 are
reasonable and
11
appropriate, and satisfy the requirements of due process and the Federal Rules
of Civil
12
Procedure.
13
9.
The Court directs the Settlement Administrator to file with the Court no later
than

14
twenty (20) days before the Final Approval Hearing a sworn declaration
containing the
15
information set forth in section 6.1.l of the Settlement Agreement. This
information includes (a)
16
confirmation that the Email and Postcard Notices were sent to Settlement Class
members as
17
section 6.1 requires; (b) confirmation that the Publication Notices were timely
published in
18
accordance with the Notice Plan; (c) a tally of persons who opted out of the
Settlement Class
19
pursuant to section 4.4; (d) a tally of objections received; (e) confirmation
that the Settlement
20
Administrator timely reviewed all claims for deficiencies and fraud in
accordance with the
21
Settlement Agreement; (f) a tally of the total number of valid claims submitted;
and (g)
22
confirmation that the Settlement Administrator complied with 28 U.S.C. § 1715 by
serving
23
notice of the settlement upon the various state attorneys general and any other
appropriate
24
officials.
25
10.
If the Effective Date does not occur, the Parties will return to the status quo
ex

26
ante, for all litigation purposes, as if no settlement had been negotiated or
entered into and thus





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 6
PROPOSED PRELIMINARY APPROVAL ORDER
1
this Order and all other findings or stipulations regarding the Settlement,
including but not
2
limited to, certification of the Settlement Class will be automatically void,
vacated, and treated as
3
if never filed.
4
11.
The Court will hold a Final Approval Hearing on ______ to finally determine

5
whether the prerequisites for class certification and treatment under Rule 23(a)
and (b) of the
6
Federal Rules of Civil Procedure are met; to determine whether the Settlement
Agreement is fair,
7
reasonable, and adequate, and should be approved by the Court; to determine
whether the Final
8
Approval Order and Judgment should be entered; to consider the application for
attorneys’ fees
9
and expenses of Class Counsel; to consider the application for Service Awards to
the Class
10
Representatives; and to rule on any other matters that the Court may deem
appropriate. At the
11
Final Approval Hearing, the Court may enter the Final Approval Order and
Judgment in
12
accordance with the Settlement Agreement that will adjudicate the rights of
Settlement Class
13
Members.
14
12.
Any interested person who has not opted out of the Settlement Class may appear

15
at the Final Approval Hearing to show cause why the proposed Settlement
Agreement should or
16
should not be approved as fair, reasonable, and adequate; provided, however,
that no person shall
17
be heard or entitled to contest the approval of the Amended Settlement unless
that person has
18
filed with the Court a written objection and any supporting papers or briefs on
or before ______.
19
Pursuant to the Court’s Procedural Guidelines for Class Action Settlements, the
Court will scan
20
all objections into the electronic case docket and the parties will receive
electronic notices of
21
filing. The Court will consider all properly submitted objections. Any
Settlement Class Member
22
who does not submit an objection in the manner provided above shall be deemed to
have waived
23
any objection to the Settlement Agreement and shall forever be foreclosed from
making any
24
objection to class certification of the Settlement Agreement, to the fairness,
adequacy or
25
reasonableness of the Settlement Agreement, and to any attorneys’ fees, cost
reimbursements, or
26
Service Awards to the named Plaintiffs approved by the Court.





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 6
PROPOSED PRELIMINARY APPROVAL ORDER
1
13.
Class Counsel’s request for approval of attorneys’ fees, litigation costs, and

2
Service Awards shall be filed on or before ______, which is thirty days before
the deadline for
3
Settlement Class members to opt out or object to the Settlement Agreement. This
deadline
4
complies with the requirements set forth in In re Mercury Interactive Corp., 618
F.3d 988, 994
5
(9th Cir. 2010).
6
14.
All memoranda, declarations, responses to objections, and other evidence in

7
support of the request for final approval of the Settlement Agreement shall be
filed on or before
8
______.
9
15.
All proceedings in this Action other than those that are necessary to carry out,
or

10
incidental to carrying out, the terms and conditions of this Order are stayed
and suspended until
11
further order of the Court.
12
16.
Pending entry of the Final Approval Order and Judgment, Plaintiffs, Settlement

13
Class members, and any person or entity allegedly acting on behalf of the
Settlement Class,
14
either directly, representatively, or in any other capacity, are preliminarily
enjoined from
15
commencing or prosecuting against the Released Parties any action or proceeding
in any court or
16
tribunal asserting any of the Released Claims; provided, however, that this
injunction shall not
17
apply to individual claims of any Settlement Class Members who timely exclude
themselves in a
18
manner that complies with this Order. This injunction is necessary to protect
and effectuate the
19
Settlement Agreement, this Order, and the Court’s flexibility and authority to
effectuate this
20
Settlement Agreement and to enter judgment when appropriate, and is ordered in
aid of the
21
Court’s jurisdiction and to protect its judgments pursuant to 28 U.S.C. §
1651(a).
22
17.
The Court retains jurisdiction over the Action and all matters arising out of or

23
connected with the proposed Settlement Agreement. The Court reserves the right
to adjourn or
24
continue the date of the Final Approval Hearing without further notice to
Settlement Class
25
members, and retains jurisdiction to consider all further applications arising
out of or connected





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 6
PROPOSED PRELIMINARY APPROVAL ORDER
1
with the Settlement Agreement. The Court may approve or modify the Settlement
Agreement
2
without further notice to Settlement Class members.
3
18.
The following timeline will govern proceedings through the Final Approval

4
Hearing:
5
 
DEADLINE
EVENT
6
 
 
 
Ten business days after entry of this Order
Alarm.com makes initial payment to KCC
7
 
 
 
Sixty business days after entry of this Order
Deadline to commence Notice Plan
8
 
 
 
Thirty days before the Exclusion/Objection deadline
Deadline for Class Counsel to file fee petition and request for service awards
9
 
 
 
10
Sixty days after the Settlement Administrator commences Notice Plan
Deadline for Settlement Class Members to submit claims, exclusion requests, and
objections
 
11
 
Sixty-five days after the Objection/Exclusion/Claim deadline
Deadline to file responses to objections, motion for final approval, and
declaration from Settlement Administrator
12
 
13
At the court’s convenience but no earlier than 205 days after entry of this
order
Final Approval Hearing
 

14


15


16
IT IS HEREBY ORDERED.
17


18    DATED this    day of     , 2018.


19


20
HONORABLE YVONNE GONZALEZ ROGERS
21    UNITED STATES JUDGE


22


23


24


25


26


27





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 6
PROPOSED PRELIMINARY APPROVAL ORDER


1    CERTIFICATE OF SERVICE


2
I, Beth E. Terrell, hereby certify that on October 1, 2018, I electronically
filed the
3
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of
4
such filing to the following:
5


6
Kasey C. Townsend, SBN #152992

Email: ktownsend@murchisonlaw.com
7
Susan J. Welde, SBN #205401

Email: swelde@murchisonlaw.com
8
MURCHISON & CUMMING, LLP

275 Battery Street, Suite 850
9
San Francisco, California 94111

Telephone: (415) 524-4300
10    
Martin W. Jaszczuk, Admitted Pro Hac Vice
11
Email: mjaszczuk@jaszczuk.com

Margaret M. Schuchardt, Admitted Pro Hac Vice
12
Email: mschuchardt@jaszczuk.com

Seth H.Corthell, Admitted Pro Hac Vice
13
Email: scorthell@jaszczuk.com

Daniel I. Schlessinger, Admitted Pro Hac Vice
14
Email: dschlessinger@jaszczuk.com

JASZCZUK P.C.
15
311 South Wacker Drive, Suite 1775

Chicago, Illinois 60606
16
Telephone: (312) 442-0311



17
Craig S. Primis, Admitted Pro Hac Vice

Email: craig.primis@kirkland.com
18
KIRKLAND & ELLIS LLP

655 Fifteenth Street, N.W.
19
Washington, DC 20005

Telephone: (202) 879-5921
20
Facsimile: (202) 879-5200



21    Attorneys for Defendants Alarm.com Incorporated and Alarm.com Holdings,
Inc.


22    


23    


24


25


26


27





--------------------------------------------------------------------------------






SETTLEMENT AGREEMENT EXHIBIT 6
PROPOSED PRELIMINARY APPROVAL ORDER


1    DATED this 1st day of October, 2018.


2    TERRELL MARSHALL LAW GROUP PLLC


3    By: /s/ Beth E. Terrell, SBN #178181
Beth E. Terrell, SBN #178181
4
Email: bterrell@terrellmarshall.com

936 North 34th Street, Suite 300
5
Seattle, Washington 98103-8869

Telephone: (206) 816-6603
6
Facsimile: (206) 319-5450



7    Attorneys for Plaintiffs


8    


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26


27





--------------------------------------------------------------------------------












































































































— EXHIBIT    7 —







--------------------------------------------------------------------------------






EXHIBIT 7-PUBLICATION NOTICE


LEGAL NOTICE


If you received telemarketing calls from Alliance Security or a third party
hired by Alliance that promoted or could have resulted in Alarm.com’s goods or
services, you may be entitled to benefits under a class action settlement.




THIS NOTICE MAY AFFECT YOUR LEGAL RIGHTS.
PLEASE READ IT CAREFULLY.


WHAT IS THIS LAWSUIT ABOUT?


Several individuals (“Plaintiffs”) have sued Alarm.com in the United States
District Court for the Northern District of California (Abante Rooter and
Plumbing, Inc. et al. v. Alarm.com Incorporated et al., Case No. 4:15-cv-06314).
Plaintiffs allege that Alarm.com’s dealer, Alliance Security, Inc. (“Alliance”)
violated the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the
“TCPA”), by making or causing others to make on Alliance’s behalf automated
telemarketing calls (i.e., using an automatic telephone dialing system and/or an
artificial or prerecorded voice) that either promoted Alarm.com’s goods or
services or could have resulted in the installation of a security system that
could use or include any Alarm.com product or service to cell and residential
phone numbers and by making or causing others to make on Alliance’s behalf calls
to cell and residential phone numbers previously registered on the national
Do-Not-Call registry. Plaintiffs allege they are entitled to receive between
$500 and $1,500 for each unlawful call they received. Alarm.com denies these
allegations.


WHO IS A SETTLEMENT CLASS MEMBER?


You may be part of the Settlement Class if you have received a telemarketing
call made by Alliance or a third party hired by Alliance either promoting
Alarm.corn's goods or services or that could have resulted in the installation
of a security system that could use or include any Alarm.com product or service:
(a) to a cellular telephone number through the use of an automatic telephone
dialing system or an artificial or pre-recorded voice,
(b)    to a residential telephone number through the use of an artificial or
pre-recorded voice, or (c) to a cellular or residential number registered on the
national Do Not Call Registry more than once within any twelve-month period.
Records obtained through this case indicate that you may have received one or
more of these calls. You are NOT part of the Settlement Class if you previously
excluded yourself from this class action or you provided your telephone number
to Alarm.com before receiving calls from Alliance.


WHAT ARE THE TERMS OF THE SETTLEMENT?


Alarm.com will pay $28,000,000 into a Settlement Fund for: (1) cash payments to
eligible Settlement Class Members who submit timely and valid Claim Forms; (2)
attorneys’ fees of up to $8,400,000 to Class Counsel; (3) out-of-pocket
litigation costs and expenses up to $300,000; (4) service awards to the lead
Plaintiffs of up to $10,000 each; and (5) settlement administration costs. Each
Settlement Class Member’s share of the settlement fund will depend on a number
of factors, including the number of claims made. Class Counsel estimates each
Settlement Class Member will receive
$95 to $143.


WHAT ARE MY OPTIONS?


Persons in the Settlement Class may: (1) submit a Claim Form (if eligible) at
www.AlarmTCPAClassAction.com or call 1-855-256-2243 to request a paper Claim
Form; (2) exclude themselves from the Settlement by April 16, 2019 or they will
not be able to pursue their own claims
against Alarm.com in the future; (3) object to the Settlement by April 16, 2019;
(4) go to the Final Approval Hearing on July 30, 2019; or
(5) do nothing.


This Notice is a summary only. Persons in the Settlement Class may obtain more
information at www.AlarmTCPAClassAction.com. They may also contact the
Settlement Administrator toll-free at 1-855-256-2243 or by writing to: Alarm.com
Settlement Administrator, P.O. Box 505034, Louisville, KY 40233-9702.





--------------------------------------------------------------------------------






1
Chiharu Sekino, SBN #306589

Email: csekino@sfmslaw.com
2
SHEPHERD, FINKELMAN, MILLER & SHAH, LLP

1230 Columbia Street, Suite 1140
3
San Diego, California 92101

Telephone: (619) 235-2416
4    Facsimile: (866) 300-7367


5    Beth E. Terrell, SBN #178181
Email: bterrell@terrellmarshall.com
6
Jennifer Rust Murray, Admitted Pro Hac Vice

Email: jmurray@terrellmarshall.com
7
Elizabeth A. Adams, SBN #290029

Email: eadams@terrellmarshall.com
8
TERRELL MARSHALL LAW GROUP PLLC

936 North 34th Street, Suite 300
9
Seattle, Washington 98103

Telephone: (206) 816-6603
10
Facsimile: (206) 319-5450



11    


12
[Additional Counsel Appear on Signature Page]
13
Attorneys for Plaintiffs and the Proposed Class
14    


15
UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
OAKLAND DIVISION

17
ABANTE ROOTER AND PLUMBING,
 
 
INC., MARK HANKINS, and PHILIP J.
NO. 4:15-cv-06314-YGR
18
CHARVAT, individually and on behalf of all
ADDENDUM TO SETTLEMENT
 
others similarly situated,
AGREEMENT
19
 
 
 
 
 
20
Plaintiffs,
JURY TRIAL DEMAND
 
 
 
21
v.
 
 
 
Complaint Filed: December 30, 2015
22
ALARM.COM INCORPORATED, and
 
 
ALARM.COM HOLDINGS, INC.,
Honorable Yvonne Gonzalez Rogers
23
 
 
 
 
DATE:
24
Defendants,
TIME:
 
 
LOCATION: Oakland Courthouse
25
 
                       Courtroom 1 - 4th Floor
 
 
 
26
 
 
 
 
 
27
 
 








--------------------------------------------------------------------------------





ADDENDUM TO CLASS ACTION SETTLEMENT AGREEMENT
1
1.    This addendum to class action settlement agreement (“Addendum” or
2
“Addendum to Settlement Agreement”) is entered as of December 6, 2018, between
Abante
3
Rooter and Plumbing, Inc., Mark Hankins, and Philip J. Charvat (“Plaintiffs”),
individually and
4
on behalf of the Settlement Class defined below, and Alarm.com Incorporated and
Alarm.com
5
Holdings (“Alarm.com”). Plaintiffs and Alarm.com are collectively referred to as
the “Parties.”
6
2.    On October 23, 2018, the Parties entered into a Class Action Settlement
7
Agreement (the “Agreement” or “Settlement Agreement”), which was previously
filed with the
8
Court as Doc. 273-1.
9
3.    The Parties agree to revise Section 5.3 of the Agreement to allow each
Settlement
10
Class Member to submit one claim for each cellular or residential telephone
number on which he
11
or she claims to have received a telemarketing call made by Alliance either
promoting
12
Alarm.com’s goods or services or that could have resulted in the installation of
a security system
13
that could use or include any Alarm.com product or service: (a) to a cellular
telephone number
14
through the use of an automatic telephone dialing system or an artificial or
pre-recorded voice,
15
(b) to a residential telephone number using an artificial or pre-recorded voice,
or (c) to a cellular
16
or residential number registered on the national Do Not Call Registry and who
received more
17
than one such call within any twelve-month period.
18
4.    Section 5.3 is revised as follows (revised text in redline):
19
5.3    Each Settlement Class Member will be entitled to submit
20
only one claim for each cellular or residential number on which calls
21
were claimed to be received, regardless of the number of calls
22
claimed to be received on each cellular or residential telephone. For
23


24


25


26


27









--------------------------------------------------------------------------------







1informational purposes only, each Settlement Class member whose


2
telephone number appears in the data Plaintiffs obtained during the



3
litigation will be able to learn the number of calls the data shows he



4
or she received by visiting the Settlement Website and following the



5
directions. The Settlement Website also will include information for



6
Settlement Class members whose telephone numbers do not appear



7
in the data regarding ways to determine the number of calls they



8
received.



95.    In order to effectuate this revision, the Parties agree to revised
versions of Exs.


101(a) (Postcard Notice), 1(b) (Downloadable Claim Form), 2 (Email Notice), 4
(Long Form


11Notice), 7 (Publication Notice), which are attached hereto with track changes
in redline.


126.    All other terms in the Settlement Agreement shall remain in full force
and effect.


13IN WITNESS WHEREOF, the Parties hereto have caused this Addendum to Settlement


14Agreement to be executed.


15



16



17For Plaintiffs and the Settlement Class:
    
18
 
 
 
 
/s/ Philip J. Charvat
Date:
December 6, 2018
19
Philip J. Charvat
 
 
 
 
 
 
20
 
 
 
 
/s/ Mark Hankins
Date:
December 6, 2018
21
Mark Hankins
 
 
 
 
 
 
22
 
 
 
 
/s/ Fred Heidarpour
Date:
December 6, 2018
23
Fred Heidarpour on behalf of Abante Rooter
 
 
 
And Plumbing, Inc.
 
 
24
 
 
 
 
 
 
 
25
/s/ John Barrett
Date:
December 7, 2018
 
John Barrett
 
 
26
Bailey & Glasser LLP
 
 
 
 
 
 
27
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
1
/s/ Beth E. Terrell
Date:
December 6, 2018
 
Beth E. Terrell
 
 
2
Terrell Marshall Law Group PLLC
 
 
 
 
 
 
3
/s/ Edward Broderick
Date:
December 6, 2018
 
Edward Broderick
 
 
4
Broderick & Paronich, P.C.
 
 
 
 
 
 
5
/s/ Matthew P. McCue
Date:
December 6, 2018
 
Matthew P. McCue
 
 
6
The Law Office of Matthew P. McCue
 
 
 
 
 
 
7
 
 
 
 
 
 
 
8
For Alarm.com Incorporated and Alarm.com Holdings, Inc.:
 
 
 
 
9
 
 
 
 
/s/ Martin Jaszczuk
Date:
December 6, 2018
10
Martin Jaszczuk
 
 
 
Jaszczuk P.C.
 
 
11
 
 
 
 
 
 
 
12
 
 
 
 
/s/ Craig Primis
Date:
December 6, 2018
13
Craig Primis
 
 
 
Kirkland & Ellis LLP
 
 
14
 
 
 
 
 
 
 
15
 
 
 
 
 
 
 
16
 
 
 
 
 
 
 
17
 
 
 
 
 
 
 
18
 
 
 
 
 
 
 
19
 
 
 
 
 
 
 
20
 
 
 
 
 
 
 
21
 
 
 
 
 
 
 
22
 
 
 
 
 
 
 
23
 
 
 
 
 
 
 
24
 
 
 
 
 
 
 
25
 
 
 
 
 
 
 
26
 
 
 
 
 
 
 
27
 
 
 












--------------------------------------------------------------------------------

























































































— REVISED EXHIBIT    1a —







--------------------------------------------------------------------------------


SETTLEMENT AGREEMENT - EXHIBIT 1(a)
(POSTCARD NOTICE)




 
 
 
 
 
 
A COURT AUTHORIZED
THIS LEGAL NOTICE
Alarm.com Settlement
Administrator


First-Class
Mail
US Postage Paid
Permit #__
 
 
 
P.O. Box 505034
Louisville, KY 40233-9702
 
 
If you received telemarketing calls from Alliance Security or third parties
hired by Alliance that promoted or could have resulted in the purchase of
Alarm.com goods or services, you may be entitled to benefits under a class
action settlement.
 
 
 
 
 
 
«Barcode»
 
 
 
Postal Service: Please do not mark barcode
 
 
Claim ID #: A2T-«ClaimID»-«MailRec»
 
 
 
 
 
 
 
A settlement has been reached in a class action lawsuit, Abante Rooter and
Plumbing, Inc. v. Alarm.com Inc. (U.S. District Court N.D. Cal.), where
Plaintiffs allege that Alarm.com’s dealer Alliance Security or third parties
hired by Alliance (collectively “Alliance”) placed: (1) autodialed or pre-
recorded calls and (2) calls to numbers on the National Do Not Call Registry.
Alarm.com denies any wrongdoing.
«First1» «Last1»
«CO»
«Addr2»
«Addr1»
«City», «St» «Zip»
«Country»


 
 
 
 
 
 
 
 
Complete and return the enclosed claim form by April 16, 2019 to receive a cash
payment.
 
 
 
 
<Barcode>
 
 
 
 
Alarm.com Telemarketing Settlement Claim Form
 
 
Fill out each section of this form, sign where indicated, carefully tear at
perforation, and mail. Forms must be postmarked by April 16, 2019. You may also
complete your Claim Form online at www.AlarmTCPAClassAction.com. If you received
calls on more than three telephone numbers you will need to submit additional
Claim Forms.
 
 
 
 
 
 
 
Part I: Claimant Identification. Complete this section.
 
 
Name (First, Last):____________________________________________________
 
 
Street Address: ______________________________________________________
 
 
City:_________ State:______ ZIP Code:________
 
 
Country (if not USA):     
 
 
Contact Phone #: (_____)    ______–________     
 
 
Email Address:_________________
 
 
Telephone #(s) at which calls were received: (      )         -          ;
(      )         -          ;
( ) -          .
 
 
 
 
 
 
 
Part II: Claim. Unique Identifier: «ClaimID»
 
 
 
 
 
 
 
I affirm I received one or more calls at the number(s) listed above on or after
December 30, 2011 from Alliance or a third party hired by Alliance that promoted
or could have resulted in the purchase of Alarm.com goods or services.
 
 
 
 
 
 
 
Part III: Certification. I certify that that the foregoing information is true
and correct.
 
 
 
 
 
 
 
Signature:______________________________________ Date:     /     /      
 
 
Print Name: ____________________________________
 
 
 
 
 
 








--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT - EXHIBIT 1(a)
(POSTCARD NOTICE)




 
 
 
 
 
WHO IS A CLASS MEMBER?
You may be in the Settlement Class if, on or after December 30, 2011, you
received from Alliance Security or third parties hired by Alliance an automated
telemarketing call on your cell phone or a telemarketing call to your
residential line using an artificial or prerecorded voice or if you received
multiple calls in a twelve-month period to a number listed on the National Do
Not Call Registry. Records obtained through this case indicate that you may have
received one or more of these calls. You are NOT a class member if you
previously excluded yourself from this case or provided your telephone number to
Alarm.com prior to receiving such calls.
 
 
SETTLEMENT TERMS
Alarm.com will pay $28,000,000 into a fund that will cover: (1) cash payments to
eligible Settlement Class Members who submit claims; (2) attorneys’ fees to
Class Counsel not to exceed $8,400,000 (30% of the fund) plus litigation costs
of approximately $525,000up to $300,000, as approved by the Court; (3)
court-approved service awards to Plaintiffs Abante Rooter and Plumbing, Hankins,
and Charvat of $10,000 each; and (4) the costs of administering the settlement.
Under the TCPA, a person is entitled to receive $500 for calls placed using a
prerecorded voice or automatic telephone dialing system without the person’s
consent. A person is entitled to receive up to $500 per call for calls placed to
telephone numers registered on the National Do-Not-Call Registry without that
person’s consent. Class Counsel estimate you will receive between $9495 and
$142143, which is less than the $500 to $1,500 per call you might receive if
Plaintiffs had won at trial. The amount you will receive under the Settlement
will depend on the number of Claim Forms that Class Members submit and other
factorson the number of Settlement Class members who submit claims and could be
less. Actual payments will be calculated based on the total number of telephone
numbers that received qualifying phone calls.
 
 
YOUR RIGHTS AND OPTIONS
Submit a Claim Form. To receive a cash award, fill out the attached Claim Form,
carefully tear off at the perforation, and drop it in the mail. You may also
submit a Claim Form electronically on the Settlement Website:
www.AlarmTCPAClassAction.com. You can only submit one claim regardless of the
number of calls you may have receivedper telephone number at which you received
calls. Your Claim Form must be postmarked or submitted electronically no later
than April 16, 2019.
Opt Out. You may also exclude yourself from the Settlement and keep your right
to sue Alarm.com on your own by sending a written request for exclusion to the
Settlement Administrator postmarked by April 16, 2019. If you do not exclude
yourself, you will be bound by the settlement and give up your right to sue
Alarm.com regarding the settled claims. Please visit the Settlement Website for
more details.
Object. If you do not opt out, you have the right to object to the proposed
settlement. Objections must be signed, filed with the Court, postmarked by April
16, 2019, provide the reasons for the objection, and specify if the objection
applies only to the objector, to a specific subset of the class, or to the
entire class. Visit the Website for more details.
Do Nothing. If you do nothing, you will not receive any payment and will lose
the right to sue Alarm.com about the Released Claims. You will be considered
part of the Settlement Class, and you will be bound by the Court’s decisions.
Attend the Final Approval Hearing. The Court has set a hearing to decide whether
the settlement should be approved on July 30, 2019 at 2:00 p.m. at the United
States District Court for the Northern District of California, Courtroom One 4th
Floor, 1301 Clay Street, Oakland, CA 94612. All persons who timely object to the
settlement by April 16, 2019 may ask to appear at the Final Approval Hearing.
 
 
 
 
 
 
You can find more details about the settlement on the website:
www.AlarmTCPAClassAction.com or by calling toll free
1-855-256-2243. PLEASE DO NOT TELEPHONE THE COURT OR THE CLERK’S OFFICE TO
INQUIRE ABOUT THIS SETTLEMENT OR THE CLAIMS PROCESS.
 
 
 
 
 
 
 
 
 
 
____________________
First-Class Mail US Postage
Paid
Permit #___
 
 
____________________
 
 
____________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Alarm.com Settlement Administrator
 
 
 
P.O. Box 505034
 
 
 
Louisville, KY 40233-9702
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------































— REVISED EXHIBIT    1b —





--------------------------------------------------------------------------------





SETTLEMENT AGREEMENT EXHIBIT 1(b)
Abante Rooter and Plumbing, Inc. et al. v. Alarm.com Incorporated et al., Case
No. 3:15-cv-06314 YGR
CLAIM FORM


To receive benefits from this Settlement, your Claim Form must be electronically
submitted or postmarked on or before April 16, 2019. You may submit your
completed and signed Claim Form online at www.AlarmTCPAClassAction.com or by
mail to the following address:


Alarm.com Settlement Administrator
P.O. Box 505304
Louisville, KY 40233-9702


You must complete all sections and sign below in order to receive any benefits
from this Settlement.


By submitting a claim, you are attesting that you received on or after December
30, 2011, (1) an automated or pre-recorded telemarketing call on your cell
phone, or (2) a call using a prerecorded voice to your residential line, or (3)
multiple calls in a twelve-month period to a residential or cellular number on
the National Do Not Call list and those calls were placed by Alliance or a third
party hired by Alliance promoting Alarm.com’s products or services or that could
have resulted in the installation of a security system that could use or include
any Alarm.com product or service. Do not submit more than one Claim Form.
Submitting more than one Claim Form will not increase your compensation under
the Settlement AgreementYou maycan submit aone claim for each telephone number
at which you received calls placed by Alliance or a third party hired by
Alliance promoting Alarm.com’s products or services.


 
 
 
 
 
 
 
 
First Name
 
MI
 
Last Name
 
 
 
 
 
 
 
 
 
 
 
Business Name (If applicable)
 
 
 
 
 
 
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
 
 
 
 
 
-
 
 
City
 
State
 
ZIP
 
ZIP4 (optional)
 
 
 
 
 
 
 
 
 
Contact Phone Number(s)
 
 
 
 
 
 
 
 
 
 
 
 
 
Email Address
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone Number(s) at which calls were received:
 
 
 
1.    (    )    -    ;
 
 
 
2.    (    )    -    ;
 
 
 
3.    (    )    -    ;
 
 
 
Telephone Number at which you received cCalls must have been received from
Alliance or related third parties and that promoted or could have resulted in
the sale of Alarm.com’s products or services. If you received calls to multiple
telephone numbers, please list all telephone numbers above. If you received
calls to more than three telephone numbers, you will need to file an additional
Claim Form.
 
 
 
 
 
 
 
 
Class Member ID from email or postcard notice (if you did not receive such a
notice, leave this blank):
 
 
 
 
 
 
 
 
 
I declare that I have accurately filled out this form.
 
 
 
 
 
 
 
 
 
Signature:
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------











--------------------------------------------------------------------------------



























— REVISED EXHIBIT    2 —





--------------------------------------------------------------------------------





SETTLEMENT AGREEMENT EXHIBIT 2 EMAIL NOTICE


UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA


If you received telemarketing calls from Alliance Security, Inc. or a third
party hired by Alliance that promoted or could have resulted in the purchase of
Alarm.com goods or services, you could get a payment from a class action
settlement.


Click Here For A Downloadable Claim Form Click Here To Access An Electronic
Claim Form


Why did I get this Notice? You received this notice because a proposed
settlement of a class action lawsuit filed against Alarm.com has been reached in
the United States District Court for the Northern District of California (Abante
Rooter and Plumbing, Inc. et al. v. Alarm.com Incorporated et al., Case No.
4:15-cv-06314) (the “Settlement”).


You may be in the Settlement Class because on or after December 30, 2011 you may
have received from Alliance Security, Inc. or one of its subdealers, independent
business operators, vendors, lead generators, or agents (collectively
“Alliance”) without your permission: (a) automated telemarketing calls to your
cellular telephone; (b) telemarketing calls using an artificial or pre-recorded
voice to your cellular telephone or residential line; or (c) two or more
telemarketing calls within any twelve-month period to a telephone number that
was registered on the National Do-Not-Call Registry, where the calls promoted
Alarm.com goods or services or could have resulted in the installation of a
security system that could use or include any Alarm.com product or service.
Records obtained through this case indicate that you may have received one or
more of these calls. You are not a member of the Settlement Class if you
previously received a notice of this class action and excluded yourself. You
also are not a member of the Settlement Class if you provided your telephone
number to Alarm.com before you received the allegedly unlawful calls from
Alliance.


The Court authorized this Notice because you have a right to know about the
proposed Settlement and your options before the Court decides whether to approve
the Settlement. Because your rights will be affected by this Settlement, it is
extremely important that you read this Notice carefully.


What is this lawsuit about? Plaintiffs brought this lawsuit alleging that
Alarm.com’s dealer, Alliance Security, Inc., violated the Telephone Consumer
Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”) by making or retaining others
to make automated telemarketing calls promoting Alarm.com’s goods or services to
cellular telephones, and making calls using an artificial or pre- recorded voice
to a residential line, and making calls to telephone numbers registered on the
National Do-Not-Call Registry without the prior permission of the people
contacted. Under the TCPA, a person is entitled to receive $500 for calls that
were placed using a prerecorded messages or automated telephone dialing system
without the person’s consent. A person is entitled to receive up to $500 per
call for calls placed to telephone numbers registered on the National Do-
Not-Call Registry without that person’s consent. If the person proves the calls
were






--------------------------------------------------------------------------------




placed willfully, the person is entitled to triple the amount awarded, up to
$1,500. Alarm.com denies all allegations of wrongdoing in the lawsuit. The Court
did not decide in favor of the Plaintiffs or Alarm.com. Instead, both sides
agreed to a settlement. That way, they avoid the cost of a trial, and the people
affected will get compensation.


What are the terms of the Settlement? Alarm.com will pay $28,000,000 into a fund
that will cover: (1) cash payments to eligible persons in the Settlement Class
who submit claim forms; (2) attorneys’ fees to Class Counsel, in an amount not
to exceed 30% of the Settlement Fund or $8,400,000 as approved by the Court; (3)
Class Counsel’s out-of-pocket expenses currently estimated to be approximately
$525,000$300,000, as approved by the Court; (4) court-approved Service Awards in
the amount of $10,000 each to Plaintiffs Abante Rooter and Plumbing, Inc.,
Hankins, and Charvat; and (5) the costs of administering the Settlement. Your
share of the fund will depend on a number of factors, including the number of
claim forms that Settlement Class Members submit. Class Counsel estimate each
Settlement Class Member will receive between $9495 and $142143. Actual payments
will be calculated based on the total number of telephone numbers that received
qualifying phone calls.


YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT


Submit a claim form. To get a cash payment, you must submit a claim form. You
may submit a claim form online by going to the Settlement Website at
www.AlarmTCPAClassAction.com and following the instructions. You may also
request a paper copy of the claim form by calling the Settlement Administrator
toll-free at 1-855-256-2243 or downloading it. You must mail your paper claim
form to P.O. Box 505034, Louisville, KY 40233-9702. Your claim form must be
postmarked or received through the Settlement Website at
www.AlarmTCPAClassAction.com by April 16, 2019.


Click Here For A Downloadable Claim Form
Click Here To Access An Electronic Claim Form


Exclude yourself. To exclude yourself from the settlement, you must send a
letter by mail saying that you want to be excluded from the Abante Rooter and
Plumbing, Inc. et al. v. Alarm.com Incorporated et al. settlement. You must sign
the letter and include the following statement: “I request to be excluded from
the Settlement in the Alarm.com action.” Your request for exclusion must include
your full name, address, and telephone number at which you may be contacted; the
telephone number(s) which you maintain was unlawfully called; and must be
personally signed by you. You must mail your exclusion request postmarked no
later than April 16, 2019 to the following address:


Alarm.com Settlement Administrator
P.O. Box 505034
Louisville, KY 40233-9702
















--------------------------------------------------------------------------------




If you submit a valid exclusion request, you will not get a payment, and you
cannot object to the Settlement. You will not be legally bound by anything that
happens in this lawsuit.


Object. If you remain a Settlement Class Member, you may object to the
Settlement by writing to the Court by no later than April 16, 2019. Additional
details on how to object to the Settlement are contained in the detailed notice
which is available on the Settlement Website at www.AlarmTCPAClassAction.com.
Please note that the Court cannot change the terms of the Settlement. The Court
can only approve or deny the Settlement.


Go to the Fairness Hearing. The Court will hold a hearing on July 30, 2019 at
2:00 p.m. to decide whether to approve the Settlement, including the amount of
attorneys’ fees and costs to be paid to Class Counsel and the amount of Service
Awards to be paid to the Class Representatives. It is not necessary for you to
appear at the hearing, but you may attend at your own expense. The hearing will
be held at the U.S. District Court for the Northern District of California,
located at 1301 Clay Street, Oakland, CA 94612, in Courtroom One on the Fourth
Floor.


Note: The date and time of the fairness hearing are subject to change by Court
Order. Any changes will be posted at the Settlement Website,
www.AlarmTCPAClassAction.com. You can also monitor case activity and for changes
to the dates and time of the fairness hearing by accessing the Court docket in
this case through the Court’s Public Access to Court Electronic Records (PACER)
system at https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk
of the Court for the United States District Court for the Northern District of
California, 1301 Clay Street, Oakland, CA 94612, between 9:00 a.m. and 4:00
p.m., Monday through Friday, excluding Court holidays.


Do Nothing. If you do nothing, you will be legally bound by the settlement but
you will not get a settlement payment.


Further information regarding the Settlement is available at
www.AlarmTCPAClassAction.com. You may also contact the Settlement Administrator
toll-free at 1-855-256-2243 or by writing to: Alarm.com Settlement
Administrator, P.O. Box 505034, Louisville, KY 40233-9702.


_________________________________________________________________________________________________________________
The United States District Court for the Northern District of California has
ordered this email notice to be sent. If you wish to UNSUBSCRIBE from future
email messages from the Settlement Administrator with regard to this Settlement,
please click on this link.




Click Here For A Downloadable Claim Form
Click Here To Access An Electronic Claim Form




--------------------------------------------------------------------------------



























— REVISED EXHIBIT    4 —





--------------------------------------------------------------------------------





UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
Abante Rooter and Plumbing, Inc., et al. v. Alarm.com Incorporated et al., Case
No. 4:15-cv-06314
If you received telemarketing calls from Alliance Security or one of Alliance
Security’s agents, promoting Alarm.com’s goods or services, you may be entitled
to benefits under a class action settlement.
A federal court authorized this Notice. This is not a solicitation from a
lawyer.
•
Alarm.com has agreed to pay $28,000,000 into a fund from which eligible persons
or entities who file claims will receive cash awards, estimated to be
approximately $9495 to $142143 per claim person or

entity after deducting settlement administration expenses, any court-awarded
service awards, and court- awarded attorneys’ fees and costs.
•
The settlement resolves a lawsuit involving individuals or entities who, on or
after December 30, 2011 through the date of entry of the Final Approval Order,
received a telemarketing call promoting Alarm.com’s goods or services made by
Alliance Security, Inc. or third parties hired by Alliance: (a) to a cellular
telephone number through the use of an automatic telephone dialing system or an
artificial or pre-recorded voice, or (b) to a residential telephone number
through the use of an artificial or pre-recorded voice, or (c) to a cellular or
residential number registered on the national Do Not Call Registry more than
once within any twelve-month period. Persons who previously excluded themselves
from this class action or provided their telephone number to Alarm.com before
receiving calls from Alliance are not members of the Settlement Class.

•
Court-appointed lawyers for the class (“Class Counsel”) will ask the Court for a
payment of $8,400,000 from the fund as attorneys’ fees, which is equal to 30% of
the fund. In addition, Class Counsel will ask the Court to

reimburse them for the out-of-pocket expenses they paid to investigate the
facts, litigate the case, and
negotiate the settlement, which amount to $525,000.
•
Alarm.com denies all allegations of wrongdoing in the lawsuit. As part of the
proposed settlement, Alarm.com does not admit to any wrongdoing and continues to
deny the allegations against it.

•
The two sides disagree on whether Plaintiffs and the class could have won at
trial.

•
Your legal rights are affected whether you act, or don’t act. Read this Notice
carefully.



YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:
SUBMIT A CLAIM FORM BY
April 16, 2019
This is the only way to receive a payment.
EXCLUDE YOURSELF BY
April 16, 2019
Get no payment. This is the only option that allows you to ever be part of any
other lawsuit against Alarm.com about the legal claims in this case.
OBJECT BY
April 16, 2019
Write to the Court explaining why you don’t like the settlement.
ATTEND A HEARING ON
April 16, 2019
Ask to speak in Court about the fairness of the settlement.
DO NOTHING
Get no payment. Give up rights.








--------------------------------------------------------------------------------







BASIC INFORMATION
1. What is this Notice and why should I read it?

The purpose of this Notice is to let you know that a proposed settlement has
been reached in the class action lawsuit entitled Abante Rooter and Plumbing,
Inc. et al. v. Alarm.com Incorporated et al., Case No. 4:15-cv-06314, pending in
the U.S. District Court for the Northern District of California. You have legal
rights and options that you may act on before the Court decides whether to
approve the proposed settlement. Because your rights will be affected by this
settlement, it is extremely important that you read this Notice carefully. This
Notice summarizes the settlement and your rights under it.
2. What is this lawsuit about?

In a class action, one or more people, called class representatives, sue on
behalf of people who have similar claims. All of these people are a class, or
class members. One court resolves the issues for all class members, except those
who exclude themselves from the class.
The class representatives brought this lawsuit alleging that Alarm.com’s dealer,
Alliance Security, Inc. violated the Telephone Consumer Protection Act, 47
U.S.C. § 227, et seq. (“TCPA”) by making or retaining others to make automated
telemarketing calls promoting Alarm.com’s goods or services to cellular
telephones, and making calls using an artificial or pre-recorded voice to a
residential line, and calling telephone numbers registered on the National
Do-Not- Call Registry without the prior permission from the people contacted.
Under the TCPA a person is entitled to receive $500 for calls that were placed
using a prerecorded messages or automated telephone dialing system without the
person’s consent. A person is entitled to receive up to $500 per call for calls
placed to telephone number registered on the National Do-Not-Call Registry
without that person’s consent. If the person proves the calls were placed
willfully, the person is entitled to triple the amount awarded up to $1,500.
The Court has certified a class for settlement purposes only (the “Settlement
Class”). U.S. District Court Judge Yvonne Gonzalez Rogers (the “Court”) is in
charge of this class action.
Alarm.com denies that it made any telemarketing calls or that it should be held
liable for calls that Alliance made.


THE SETTLEMENT
3. Why is there a settlement?

The Court did not decide in favor of the Plaintiffs or Alarm.com. Instead, both
sides agreed to a settlement. That way, they avoid the cost of a trial, and the
people affected will get compensation. The class representatives and their
attorneys think the settlement is best for the Settlement Class.


WHO IS IN THE SETTLEMENT?
4. How do I know if I am part of the settlement?

You are in the “Settlement Class” if, on or after December 30, 2011, you
received a telemarketing call promoting Alarm.com’s goods or services from
Alliance or third parties hired by Alliance:
(1)
On a cellular telephone using an automatic telephone dialing system or
artificial or prerecorded voice; or





QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 2 ~



--------------------------------------------------------------------------------





(2)
On a residential telephone using an artificial or prerecorded voice; or

(3)
Two or more times within a twelve-month period on a cellular or residential
telephone number that was on the National Do-Not-Call Registry.

You are NOT part of the Settlement Class if you previously excluded yourself
from this class action or you provided your telephone number to Alarm.com before
receiving calls from Alliance. The Settlement Class also does not include any
persons who validly request exclusion from the Settlement Class, as described
under Question 10. A person who does not exclude him or herself is a “Settlement
Class Member.”
If you have questions about whether you are part of the Settlement Class, you
may call 1-855-256-2243 or visit www.AlarmTCPAClassAction.com for more
information.


THE SETTLEMENT BENEFITS – WHAT YOU GET
5. What does the settlement provide?

Alarm.com has agreed to pay $28,000,000 to be divided among all Settlement Class
Members who send in a valid Claim Form after any fees, costs, service awards,
and settlement administration expenses have been deducted.
6. How much will my payment be?



Each Class Member is entitled to submit a Claim Form indicating the telephone
number or numbers at which they Class Member received calls. Your share of the
settlement will depend on the number of telephone numbers at which you received
calls, the total number of Claim Forms that Class Members submit, the total
number of telephone numbers at which Class Members received calls, and other
factors. Class Counsel estimate you will receive approximately $9493 to $142143
but this is only an estimate. Actual payments will be calculated based on the
total number of telephone numbers that received qualifying phone calls and
according to the following formula: (net Settlement Fund/total telephone numbers
at which Class Members claimed to have received calls x number of telephone
numbers at which individual claimant received calls).


HOW YOU GET A PAYMENT – SUBMITTING A CLAIM FORM
7. How do I make a claim?

To qualify for payment, you must submit a Claim Form by April 16, 2019. You may
submit a Claim Form online by going to the Settlement Website at
www.AlarmTCPAClassAction.com and following the instructions. If you received a
postcard with an attached claim form, simply complete the Claim Form, tear it
off at the perforated line, and mail. You also may download a paper Claim Form
on the Settlement Website or call the Settlement Administrator at 1-855-256-2243
to request a paper Claim Form. Claim Forms sent by mail must be postmarked by
April 16, 2019 and mailed to:
Alarm.com Settlement
Settlement Administrator
P.O. Box. 505034
Louisville, KY 40233-9702

8. When will I get my payment?

The Court will hold a hearing on July 30, 2019 to decide whether to approve the
settlement. If the settlement is approved, appeals may still follow. It is
always uncertain whether these appeals can be resolved, and resolving them can
take more than a year. Please be patient.


QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 3 ~



--------------------------------------------------------------------------------





9. What am I giving up to get a payment or stay in the Settlement Case?

Unless you exclude yourself, you are staying in the Settlement Class and you
will be a Settlement Class Member. That means you can’t sue, continue to sue, or
be part of any other lawsuit against Alarm.com regarding the claims that are the
subject of the settlement. If the settlement is approved and becomes final and
not subject to appeal, then you and all Settlement Class Members release all
“Released Claims” against all “Released Parties.” It also means that all of the
Court’s orders will apply to you and legally bind you.
The Settlement Agreement (available at www.AlarmTCPAClassAction.com) describes
the claims you are releasing (the “Released Claims”) and against whom you are
releasing claims (“Released Parties”) in detail, so read it carefully. To
summarize, the Release includes claims that arise out of: (1) Alliance’s
improper use of an “automatic telephone dialing system” or an “artificial or
prerecorded voice” to make telemarketing calls promoting Alarm.com’s goods or
services to cellular and residential phones without the recipients’ consent. The
Release also includes claims that Alliance called telephone numbers on the
National Do-Not-Call Registry twice within a twelve-month period without the
recipients’ prior express written consent. Under the TCPA a person is entitled
to receive $500 for calls that were placed using a prerecorded messages or
automated telephone dialing system without the person’s consent. A person is
entitled to receive up to $500 per call for calls placed to telephone number
registered on the National Do-Not-Call Registry without that person’s consent.
If the person proves the calls were placed willfully, the person is entitled to
triple the amount awarded up to $1,500.
The Settlement Agreement is between Plaintiffs and Alarm.com only. By
participating in the settlement, you are not releasing any claims for damages
you may have against anyone else, including Alliance.
EXCLUDING YOURSELF FROM THE SETTLEMENT
If you don’t want a payment from this settlement and you want to keep the right
to sue or continue to sue Alarm.com, then you must take steps to remove yourself
from the Settlement Class. This is called excluding yourself—or is sometimes
referred to as “opting out” of the Settlement Class.
10. How do I exclude myself from the settlement?

To exclude yourself from the settlement, you must send a letter saying that you
want to be excluded from the Abante Rooter and Plumbing, Inc.et al. v. Alarm.com
Incorporated et al. settlement. You must sign the letter and include the
following statement: “I request to be excluded from the settlement in the
Alarm.com action.” You must also include your full name, address, telephone
number where you may be contacted, the telephone numbers you maintain were
called, and your signature. Your exclusion request must be postmarked no later
than April 16, 2019, and must be mailed to:
Alarm.com Settlement Settlement Administrator P.O. Box 505034
Louisville, KY 40233-9702
You cannot exclude yourself on the phone or by fax or email. If you ask to be
excluded, you will not get any payment, and you cannot object to the settlement.
You will not be legally bound by anything that happens in this lawsuit.
11. If I don't exclude myself, can I sue Alarm.com for the same thing later?

No. Unless you exclude yourself, you give up any right to sue Alarm.com for the
claims that this settlement resolves. If you already have a lawsuit that may
relate to the claims being released as part of this class settlement, you should
speak to your lawyer in that case immediately. You must exclude yourself from
this Settlement Class to continue your own lawsuit. Remember, the exclusion
deadline is April 16, 2019.


QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 4 ~



--------------------------------------------------------------------------------





12. If I exclude myself, can I get anything from this settlement?

No. If you exclude yourself, do not submit a claim to ask for a payment.




QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 5 ~



--------------------------------------------------------------------------------





THE LAWYERS REPRESENTING YOU
13. Do I have a lawyer in this case?

The Court has appointed Bailey & Glasser LLP, Terrell Marshall Law Group,
Broderick & Paronich, P.C., and The Law Office of Matthew P. McCue to represent
you and other Settlement Class Members. These lawyers are called Class Counsel.
You will not be charged for these lawyers. If you want to be represented by your
own lawyer, you may hire one at your own expense.
14. How will the lawyers be paid?

Class Counsel will ask the Court to approve payment of up to $8,400,000 to them
for attorneys’ fees, which is 30% of the Settlement Fund, together with $525,000
to cover out-of-pocket expenses. This payment would pay Class Counsel for their
time investigating the facts, litigating the case, and negotiating the
settlement. Class Counsel also will request the following service awards for the
Plaintiffs: Abante Rooter and Plumbing, Inc.: $10,000, Mark Hankins: $10,000,
Philip J. Charvat: $10,000. The Court may award less than these amounts.


OBJECTING TO THE SETTLEMENT
15. How do I object to the settlement?

If you are a Settlement Class Member and you do not exclude yourself from the
Settlement Class, you can object to the settlement if you don’t like any part of
it. You may give reasons why you think the Court should not approve it. The
Court will consider your views. The Court cannot change the terms of the
Settlement. The Court can only approve or deny the Settlement.The long form
notice make clear that the Court can only approve or deny the Settlement, not
change the terms of the Settlement.To object, you must file a written objection
with the Court, stating that you object to the settlement in Abante Rooter and
Plumbing, Inc. et al. v. Alarm.com Incorporated et al. The written objection
must include your name, address and telephone number where you can be contacted,
the telephone number(s) that you maintain were called; a statement of all
grounds for your objection with the factual and legal support for each stated
ground; the identity of any witnesses you may call to testify; copies of any
exhibits you intend to introduce as evidence at the Final Approval Hearing; a
statement of the identity (including name, address, phone number and email) of
any lawyer who will be representing you with respect to your objection; a
statement of whether you intend to appear at the Final Approval Hearing; and a
statement regarding whether your objection applies to just you, a subset of the
Settlement Class, or the entire Settlement Class. You must file the objection
with the Court, so that it is received by the Court no later than April 16, 2019
Abante Rooter and Plumbing, Inc. et al. v. Alarm.com Incorporated et al.
Case No. 4:15-cv-06314
Clerk of the Court
U.S. District Court for the Northern District of California
1301 Clay Street, Suite 400 S
Oakland, CA 94612



16. What's the difference between objecting and excluding myself from the
settlement?

Objecting simply means telling the Court that you don’t like something about the
settlement. You can object only if you stay in the Settlement Class. Excluding
yourself from the Settlement Class is telling the Court that you don’t want to
be part of the Settlement Class. If you exclude yourself, you have no basis to
object because the case no longer affects you.




QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 6 ~



--------------------------------------------------------------------------------





THE COURT’S FAIRNESS HEARING
17. When and where will the Court hold a hearing on the fairness of the
settlement?

The Court will hold the final fairness hearing at 2:00 p.m. on July 30, 2019,
before the Honorable Yvonne Gonzales Rogers at the U.S. District Court for the
Northern District of California, Courtroom One, 4th Floor, 1301 Clay Street,
Oakland, CA 94612. The purpose of the hearing is for the Court to determine
whether the settlement is fair, reasonable, adequate, and in the best interests
of the class. At the hearing, the Court will hear any objections and arguments
concerning the fairness of the proposed settlement, including those related to
the amount requested by Class Counsel for attorneys’ fees and expenses and the
service award to the class representatives. After the hearing, the Court will
decide whether to approve the settlement. We do not know how long these
decisions will take.
Note: The date and time of the fairness hearing are subject to change by Court
Order. Any changes will be posted at the Settlement Website,
www.AlarmTCPAClassAction.com. You can also monitor case activity and for changes
to the dates and time of the fairness hearing by accessing the Court docket in
this case through the Court’s Public Access to Court Electronic Records (PACER)
system at https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk
of the Court for the United States District Court for the Northern District of
California, 1301 Clay Street, Oakland, CA 94612, between 9:00 a.m. and 4:00
p.m., Monday through Friday, excluding Court holidays.
18. Do I have to come to the hearing?



No. Class Counsel will answer any questions the Court may have. But you are
welcome to come to the hearing at your own expense. If you send an objection,
you don’t have to come to Court to talk about it. As long as your written
objection was filed and mailed on time, and meets the other criteria described
in the Settlement Agreement, the Court will consider it. You may also pay a
lawyer to attend, but you don’t have to.
19. May I speak at the hearing?

If you do not exclude yourself from the Settlement Class, you may ask the Court
for permission to speak at the hearing concerning any part of the proposed
Settlement Agreement. If you file an objection (see Question 15, above) and
intend to appear at the hearing, you must state your intention to do so in your
objection. You cannot speak at the hearing if you exclude yourself or if you
fail to state your intention to do so in your objection.
IF YOU DO NOTHING
20. What happens if I do nothing at all?

If you do nothing, you’ll get no money from this settlement. But, unless you
exclude yourself, you won’t be able to start a lawsuit, continue with a lawsuit,
or be part of any other lawsuit against Alarm.com about the claims released in
this case.


GETTING MORE INFORMATION
21. Are there more details about the settlement?

This Notice summarizes the proposed settlement. More details are in the
Settlement Agreement. You may review the Settlement Agreement on the Settlement
Website at www.AlarmTCPAClassAction.com. You can also get a copy of the
Settlement Agreement by contacting [COMPLETE CONTACT INFORMATION FOR ONE OF
PLAINTIFFS’ COUNSEL]




QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 7 ~



--------------------------------------------------------------------------------





22. How do I get more information?



You can call 1-855-256-2243 toll free or write to Alarm.com Settlement
Administrator, P.O. Box 505034, Louisville, KY 40233-9702; or visit the
Settlement Website at www.AlarmTCPAClassAction.com, where you will find answers
to common questions about the settlement, a Claim Form, plus other information
to help you determine whether you are a member of the Settlement Class.
You can learn the number of calls that calling records obtained in this
litigation show you received by visiting the Settlement Website and following
the instructions. If information regarding the number of calls is not available,
the Settlement Website also provides additional information about how to
determine the number of calls you received.


PLEASE DO NOT CONTACT THE COURT, THE JUDGE, OR THE DEFENDANT WITH QUESTIONS
ABOUT THE SETTLEMENT OR CLAIMS PROCESS.




QUESTIONS? CALL 1-855-256-2243 TOLL FREE OR VISIT WWW.ALARMTCPACLASSACTION.COM
~ 8 ~



--------------------------------------------------------------------------------





























— REVISED EXHIBIT    7 —




--------------------------------------------------------------------------------





EXHIBIT 7-PUBLICATION NOTICE


LEGAL NOTICE


If you received telemarketing calls from Alliance Security or a third party
hired by Alliance that promoted or could have resulted in Alarm.com’s goods or
services, you may be entitled to benefits under a class action settlement.
THIS NOTICE MAY AFFECT YOUR LEGAL RIGHTS. PLEASE READ IT CAREFULLY.


WHAT IS THIS LAWSUIT ABOUT?


Several individuals (“Plaintiffs”) have sued Alarm.com in the United States
District Court for the Northern District of California (Abante Rooter and
Plumbing, Inc. et al. v. Alarm.com Incorporated et al., Case No. 4:15-cv-06314).
Plaintiffs allege that Alarm.com’s dealer, Alliance Security, Inc. (“Alliance”)
violated the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the
“TCPA”), by making or causing others to make on Alliance’s behalf automated
telemarketing calls (i.e., using an automatic telephone dialing system and/or an
artificial or prerecorded voice) that either promoted Alarm.com’s goods or
services or could have resulted in the installation of a security system that
could use or include any Alarm.com product or service to cell and residential
phone numbers and by making or causing others to make on Alliance’s behalf calls
to cell and residential phone numbers previously registered on the national
Do-Not-Call registry. Under the TCPA, a person is entitled to receive $500 for
calls that were placed using a prerecorded messages or automated telephone
dialing system without the person’s consent. A person is entitled to receive up
to $500 per call for calls placed to telephone numbers registered on the
National Do-Not-Call Registry without that person’s consent. If the person
proves the calls were placed willfully, the person is entitled to triple the
amount awarded up to $1,500. Alarm.com denies it violated the TCPA.




WHO IS A SETTLEMENT CLASS MEMBER?


You may be part of the Settlement Class if you have received a telemarketing
call made by Alliance or a third party hired by Alliance either promoting
Alarm.corn's goods or services or that could have resulted in the installation
of a security system that could use or include any Alarm.com product or service:
(a) to a cellular telephone number through the use of an automatic telephone
dialing system or an artificial or pre-recorded voice,
(b) to a residential telephone number through the use of an artificial or
pre-recorded voice, or (c) to a cellular or residential number registered on the
national Do Not Call Registry more than once within any twelve-month period.
Records obtained through this case indicate that you may have received one or
more of these calls. You are NOT part of the Settlement Class if you previously
excluded yourself from this class action or you provided your telephone number
to Alarm.com before receiving calls from Alliance.


WHAT ARE THE TERMS OF THE SETTLEMENT?


Alarm.com will pay $28,000,000 into a Settlement Fund for: (1) cash payments to
eligible Settlement Class Members who submit timely and valid Claim Forms; (2)
attorneys’ fees of up to $8,400,000 to Class Counsel; (3) out-of-pocket
litigation costs and expenses of approximately $525,000up to $300,000; (4)
service awards to the lead Plaintiffs of up to $10,000 each; and (5) settlement
administration costs. Each Settlement Class Member’s share of the settlement
fund will depend on a number of factors, including the number of claims made.
Class Counsel estimates each Settlement Class Member will receive $9495 to
$142143. Actual payments will be calculated based on the total number of
telephone numbers that received qualifying phone calls.




WHAT ARE MY OPTIONS?


Persons in the Settlement Class may: (1) submit a Claim Form (if eligible) at
www.AlarmTCPAClassAction.com or call 1-855-256-2243 to request a paper Claim
Form; (2) exclude themselves from the Settlement by April 16, 2019 or they will
not be able to pursue their own claims against Alarm.com in the future; (3)
object to the Settlement by April 16, 2019 (4) go to the Final Approval Hearing
on July 30, 2019; or (5) do nothing.

This Notice is a summary only. Persons in the Settlement Class may obtain more
information at www.AlarmTCPAClassAction.com. They may also contact the
Settlement Administrator toll-free at 1-855-256-2243 or by writing to: Alarm.com
Settlement Administrator, P.O. Box 505034, Louisville, KY 40233-9702.




